ACCEPTED
                                                                                                                      03-14-00650-CV
                                                                                                                              4396595
                                                                                                             THIRD COURT OF APPEALS
March 18, 2015                                                                                                         AUSTIN, TEXAS
                                                                                                                 3/6/2015 10:46:40 AM
                                                                                                                     JEFFREY D. KYLE
                                                                                                                                CLERK


                      WESLEY	  SPEARS	  AND	  RENEE	  JACOBS,	  APPELLANTS	  
                                                                                              RECEIVED IN
                                                                                         3rd COURT OF APPEALS
                                                           V.	                              AUSTIN, TEXAS
                                                                                         3/6/2015 10:46:40 AM
                   FALCON	  POINTE	  COMMUNITY	  HOMEOWNERS'                         ASSOCIATION,	  
                                                                                           JEFFREY D. KYLE APPELLEE	  
                                                                                                 Clerk

                                            NO.	  03-­‐14-­‐00650	  

                                             MARCH	  5,	  2015	  

               APPELLANTS’	  OPENING	  BRIEF	  WITH	  SEPARATE	  APPENDIX	  

        Wesley	  S.	  Spears,	  State	  Bar	  No.	  18898400,	  Spears	  Law,	  401	  Congress	  
        Avenue.,	  Suite	  1540,	  Austin,	  Texas	  78701,	  Tel.	  512-­‐696-­‐2222,	  Fax.	  512-­‐
        687-­‐3499	  Attorney	  for	  Appellants,	  email,	  wesleys637@yahoo.com.	  

                                   ORAL	  ARGUMENT	  IS	  REQUESTED	  

                     Appeal	  from	  County	  Court	  One	  of	  Travis	  County,	  Texas	  

                                               C-­‐1-­‐CV-­‐13-­‐010214	  

                               IDENTITY	  OF	  PARTIES	  AND	  COUNSEL	  

        Appellants,	  Wesley	  Spears	  and	  Renee	  Jacobs	  

        Appellants’	  counsel	  

        Wesley	  S.	  Spears,	  State	  Bar	  No.	  18898400,	  Spears	  Law,	  401	  Congress	  
        Avenue.,	  Suite	  1540,	  Austin,	  Texas	  78701,	  Tel	  (512)696-­‐2222,	  Fax.	  512-­‐
        687-­‐3401.	  

        Appellee,	  Falcon	  Pointe	  Community	  Homeowners’	  Association	  

        Appellee’s	  Counsel	  

        David	  Chamberlain,	  Chamberlain	  and	  McHaney,	  301	  Congress	  Avenue,	  
        22nd	  Floor,	  Austin,	  Texas	  78701	  Tel.	  512-­‐474-­‐9124,	  Fax.	  512-­‐474-­‐8582	  
                                             TABLE	  OF	  CONTENTS	  
                                                                     	  
Identity	  of	  the	  parties	  and	  
Counsel……………………………………………………………	  …………………………i	  
                                                                     	  
Table	  of	  
Contents………………………………………………………………………………………ii-­‐iii	  
	  
Index	  of	  
Authorities………………………………………………………………………………….iv-­‐ix	  
	  
Issues	  Presented	  For	  
Review………………………………………………………………………………………...	  x	  
	  
Statement	  of	  the	  
Case……………………………………………………………………………………………..	  1	  
	  
Statement	  Regarding	  Oral	  
Argument……………………………………………………………………………………...4	  
	  
Statement	  of	  
Facts……………………………………………………………………………………………5-­‐28	  
	  
Summary	  of	  
Argument…………………………………………………………………………………29-­‐32	  	  
	  
Argument………………………………………………………………………………….33	  
	  
          Did	  the	  trial	  court,	  Phillips,	  J.,	  err	  in	  granting	  appellee’s	  Motion	  for	  
Traditional	  and	  No	  Evidence	  Summary	  Judgment	  and	  denying	  
appellants’	  Motion	  for	  Partial	  Summary	  Judgment	  and	  Motion	  for	  New	  
Trial?............................................................................................................................33-­‐41	  
          	  
     (A)	  The	  subject	  Notice	  of	  Violation	  is	  defective……………..……..41-­‐48	  
	  
     	  
                                                                          ii	  




                                                                      	  
        (B)	  Appellee	  violated	  Texas	  Property	  Code	  §	  209.005	  and	  refused	  
to	  produce	  relevant	  documents	  that	  appellants	  are	  entitled	  to	  obtain	  by	  
statute……………………………………………………………………………………….48-­‐57	  
	  
         Did	  the	  trial	  court,	  Phillips,	  J.,	  err	  in	  refusing	  to	  hear	  appellants’	  
Three	  Motions	  to	  Compel	  Discovery	  and	  their	  Motion	  for	  Continuance	  to	  
Complete	  Discovery,	  before	  granting	  appellee’s	  Motion	  for	  Traditional	  
and	  No-­‐Evidence	  Summary	  Judgment	  and	  denying	  appellants’	  Motion	  
for	  Partial	  Summary	  Judgment?.......................................................................58-­‐65	  
	  
	       Did	  the	  trial	  court	  err	  in	  dismissing	  appellants’	  two	  Texas	  
Deceptive	  Trade	  Practices	  claims	  without	  allowing	  any	  oral	  argument	  
on	  the	  matter	  and	  without	  any	  basis	  in	  law	  to	  dismiss	  the	  
claims?.........................................................................................................................65-­‐72	  
	  
         Did	  the	  trial	  court	  Phillips,	  J.,	  and	  Wisser,	  J.,	  err	  in	  denying	  
appellants’	  Motion	  to	  Recuse	  Judge	  Phillips?.………………………………72-­‐76	  
	  
Prayer……….………………………………………………………………………………..76-­‐77	  
	  
Conclusion………………………………………………………………………………..…77	  
	  
Certificate	  of	  Compliance….…...……………………………………………………..78	  
	  
Certificate	  of	  Service…………………………………………………………………….79	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                                 iii	  
                                                                   	  
                                                                   	  


                                                                     	  
                                           INDEX	  OF	  AUTHORITIES	  
                                                             	  
Abdygappariva	  v.	  State,	  243	  S.W.	  3d	  191,	  198	  (Tex.	  App.-­‐San	  Antonio	  
2007),	  p.	  74.	  
                                                             	  
Ashcreek	  Homeowner’s	  Association	  v.	  Smith,	  902	  S.W.2d	  586	  (App.	  1	  Dist.	  
1995),	  p.	  43,	  46,	  47.	  
	  
Axelson,	  Inc.,	  et	  al.,	  v.	  The	  Honorable	  Grainger	  W.	  McIIhany,	  798	  S.W.	  2d	  

550,	  555	  (Tex.	  1990),	  p.	  59.	  	  	  	  	  

Benitz	  v.	  Gould	  Group,	  27	  S.W.	  3d	  109,	  112	  9Tex.	  	  App.—San	  Antonio	  
2000),	  no	  writ),	  p.	  33.	  
	  
Brewer	  &	  Pritchard,	  PC	  v.	  Johnson,	  167	  S.W.	  3d	  460,	  469	  (Tex.	  App	  

Houston	  (14th	  Dist.)	  2005,	  rehearing	  overruled),	  p.	  60	  and	  64.	  

Brown	  v.	  Galleria	  Area	  Ford,	  Inc.,	  752	  S.W.	  2d	  114,	  116	  (Tex.	  1988),	  p.	  70.	  	  

Burton	  v.	  Cravey,	  759	  S.W.	  2d	  160	  (Houston	  1st	  District	  1988),	  p.	  57.	  
	  
Celotex	  Corp.,	  v.	  Catrett,	  477	  U.S.	  317,	  323-­‐324,	  106	  S.	  Ct.	  2548,	  2553	  
(1986),	  p.	  33.	  
	  
Chastain	  v.	  Koonce,	  700	  S.W.	  2d	  579,	  584	  (Tex.	  1985),	  p.	  70-­‐71.	  
	  
Cire	  v.	  Cummings,	  134	  S.W.	  3d	  835,	  838-­‐39	  (Tex.	  2004),	  p.	  73.	  	  	  

City	  of	  Houston	  v.	  Clear	  Creek	  Basin	  Authority,	  589	  S.W.	  2d	  671,	  678	  (Tex.	  
1979),	  p.	  33.	  
	  
City	  of	  Pasadena	  v.	  Gennedy,	  125	  S.W.	  687	  (Tex.	  App.	  –	  Houston	  [14th	  
District]),	  p	  45.	  	  	  
	  
Cf.	  Creel	  v.	  Dist.	  Attorney	  for	  Medina	  County,	  818	  S.W.	  2d	  45,	  46	  (Tex.	  	  

                                                                  iv	  


                                                                    	  
1991)	  p.	  63.	  	  

Clary	  Corp.,	  v.	  Smith,	  949	  S.W.	  2d	  452,	  464	  (Tex.	  App.—Fort	  Worth	  1997,	  
no	  writ),	  p.	  70.	  
	  
Cooper	  Tire	  &	  Rubber	  Co.	  v.	  Mendez,	  204	  S.W.	  3d	  797,	  800	  (Tex.	  2006),	  p.	  
73.	  
	  
Crispin	  v.	  Paragan	  Home,	  Inc.,	  888	  S.W.	  2d	  78	  (Tex.	  App.-­‐Houston	  [1st	  
Dist.]	  1994,	  writ	  denied.),	  p.	  46.	  
	  
Davis	  v.	  Huey,	  620	  S.W.	  2d	  at	  566,	  p.	  45.	  

Downer	  v.	  Aquamarine	  Operations,	  Inc.,	  701	  S.W.	  2d.	  238,	  241-­‐242	  (Tex.	  

1985),	  cert	  denied,	  476	  U.S.	  1159,	  106	  S.Ct.	  2279,	  90	  L.Ed.	  2d	  721	  (1986),	  

p.	  73.	  	  	  	  	  	  

Peter	  Enters,	  Inc.,	  v.,	  51	  S.W.	  3d	  616,	  623	  (Tex.	  App-­‐-­‐Tyler	  2000,	  pet.	  

denied),	  p.	  71.	  	  

Estate	  of	  William	  H.	  Arlitt	  v.	  Paterson,	  995	  S.W.	  2d	  713,	  717	  (Tex.	  App.—

San	  Antonio	  1999),	  p.	  35.	  

Flamont	  Design	  v.	  Pennzoil	  Casplan,	  994	  S.W.	  2d	  830,	  834	  (Tex.	  App.—

Houston	  [1st	  Dist.]	  1999),	  p.	  36.	  

Friesenhahn,	  960	  S.	  W.	  2d	  656,	  654	  (Tex.	  1998),	  p.	  35.	  

See	  Galbraith	  Eng’g	  Consultants,	  Inc.	  v.	  Pochucha,	  290	  S.W.	  3d	  863,	  867	  	  

	  

                                                              v	  



                                                               	  
(Tex.	  2009),	  p.	  74.	  

Gaines	  v.	  Hamman,	  163	  Tex.	  618,	  626,	  358	  S.W.	  2d	  557,	  563	  (Tex.	  1962),	  p.	  

34.	  	  

Helfand	  v.	  Coane,	  12	  S.W.	  3d	  152,	  155	  (Tex.	  App.	  Houston	  [1st	  Dist.]	  2000,	  

pet	  denied),	  p.	  58.	  

Hodas	  v.	  Scenic	  Oaks	  Property	  Ass’n,	  47	  S.W.	  2d	  747	  (App.	  4	  Dist.	  2000),	  

p.	  43	  	  	  

Horizon/CMS	  Healthcare	  Corp.,	  v.	  Auld,	  34	  S.W.	  3d	  887,	  897	  (Tex.	  2000),	  p.	  

35.	  	  

In	  re	  Cerebus	  Capital	  Mgmt.,	  L.P.,	  164	  S.W.	  3d	  379,	  382	  (Tex.	  2005),	  p.	  73.	  	  

In	  re	  Olshan	  Found	  Repair	  Co.,	  328	  S.W.	  3d	  883,	  888	  (Tex.	  2010),	  p.	  73.	  	  

In	  re	  Ramirez,	  994	  S.W.	  2d	  682,	  683	  (Tex.	  App.	  San	  Antonio	  1998,	  orig.	  

proceeding),	  p.	  63.	  	  	  

Jackson	  v.	  Fiesta	  Mart,	  979	  S.W.	  2d	  68,	  70-­‐71	  (Tex.	  App.—Austin1998),	  p.	  

36.	  

Jampole	  v.	  Touchy,	  673	  S.W.	  2d	  569,	  573	  (Tex.	  1984)	  p.	  64.	  

J.	  P.	  Bdg.	  Enterprises,	  Inc.,	  v.	  Timberwood	  Development	  Co.,	  718	  S.	  W.	  2d	  
841	  (Tex.	  App.	  Corpus	  Christi	  1986	  ,	  writ	  refused	  n.r.),	  p.	  45.	  	  
	  
Kindred	  v.	  Con/Chemical,	  Inc.	  650	  S.W.	  2d	  61,	  63	  (Tex.	  1983),	  p.	  36.	  	  

Lear	  Siegler,	  Inc.,	  v.	  Perez,	  819	  S.W.	  2d	  470,471	  (Tex.	  1991),	  p.	  33.	  
                                                             vi	  


                                                               	  
Limestone	  Products	  Distributor	  v.	  McNamara,	  71	  S.W.	  3d	  308,	  310	  (Tex.	  

2002),	  p.	  34.	  	  

State	  Farm	  Lloyds	  v.	  Nicolau,	  951	  S.W.	  2d	  444,	  451	  (Tex.	  1997).	  P.	  70.	  

Low	  v.	  Henry,	  221	  S.W.	  2d	  609,	  614	  (Tex.	  2007),	  p.	  73.	  

Macdonald	  v.	  Painter,	  441	  S.	  W.	  2d	  179	  (Tex.	  1969),	  p.	  45.	  
	  
Marroquin	  v.	  D	  &	  N	  Funding,	  Inc.,	  943	  S.W.	  2d	  112,	  114	  (Tex.	  App.—
Corpus	  Christi	  1997,	  no	  pet.),	  p.	  73.	  
	  
Matinez	  v.	  City	  of	  San	  Antonio,	  40	  S.W.	  3d	  587,	  591	  (Tex.	  App.—San	  

Antonio	  2001,	  pet	  denied),	  p.	  60.	  

Merrill	  Dow	  Pharmaceuticals,	  Inc.	  v.	  Havner,	  953	  S.W.	  2d	  706,	  711	  (Tex.	  

1997),	  p.	  36.	  

M.D.	  Anderson	  Hospital,	  Willrich,	  28	  S.W.	  3d	  22,	  23	  (Tex.	  2000),	  p.	  34.	  

Moorehouse	  v.	  Chase	  Manhattan	  Bank,	  76	  S.W.	  3d	  587,	  591	  (Tex.	  App—

San	  Antonio	  2002,	  no	  writ),	  p.	  60.	  	  

Moore	  v.	  K-­‐Mart	  Corp.,	  981	  S.W.	  2d	  266,	  269	  (Tex.	  App.—San	  Antonio	  

1998,	  pet.	  denied),	  p.	  34.	  	  	  

Munson	  v.	  Milton,	  948	  S.W.	  2d	  813	  (Tex.	  App.-­‐	  San	  Antonio	  1997),	  p.	  45.	  
	  
Nast	  v.	  State	  Farm	  Fire	  &	  Cas.	  Co.,	  82	  S.W.	  2d	  42,	  47	  (	  Tex.	  App.—Corpus	  

Christie	  1990	  (no	  pet.),	  p.	  70.	  

                                                               vii	  



                                                                 	  
Nelson	  v.	  PNC	  Mortgage	  Corp.,	  139	  S.W.	  3d	  442	  (2004),	  p.	  62,	  63,	  64.	  

Nixon	  v.	  Mr.	  Property	  Management,	  Co.,	  690	  S.W.	  2d	  546,	  548-­‐549	  (Te	  

1985),	  34-­‐35.	  	  

Perry	  v.	  S.N.,	  973	  S.	  W.	  2d.	  301,303	  (Tex.	  1998),	  p.	  35.	  

Perry	  Homes	  v.	  Cull,	  258	  S.W.	  3d	  580,	  598	  (Tex.	  2008),	  p.	  74.	  

Pheasant	  Run	  Homeowners	  Ass’n,	  Inc.,	  v.	  Kastor,	  47	  S.W.	  2d	  74	  	  (Tex.	  App.	  _	  
Houston	  [14th	  District])	  2001),	  p.	  45.	  	  
	  
Stephan	  v.	  Baylor	  Med.	  Ctr.	  At	  Garland,	  20	  S..	  3d	  880,891	  (Tex.	  App.—
Dallas	  2000,	  no	  pet.),	  p.	  34.	  	  
	  
Simon	  Property	  Group	  (Texas)	  L.P.	  v.	  May	  Dept.	  Stores	  Co.,	  943	  S.W.	  2d	  64	  
(Tex.	  App.	  Corpus	  Christi	  1997),	  p.	  45.	  	  
	  
Tempay,	  Inc.,	  v.	  TNT	  Concrete	  &	  Construction,	  Inc.,	  37	  S.W.	  3d	  517,	  521-­‐
522	  (Tex.	  App.—Austin	  2001,	  no	  writ)	  citing	  Robert	  W.	  Clore,	  Texas	  Rule	  
of	  Civil	  Procedure	  166a(1);	  A	  New	  Weapon	  for	  Texas	  Defendants,	  29	  St.	  
Mary’s	  L.	  J.	  813,	  843	  (1998),	  p.	  61,	  64.	  
	  
Walker	  v.	  Guiterrez,	  111	  S.W.	  3d	  56,	  62	  (Tex.	  2003),	  p.	  73.	  
	  
Walker	  v.	  Harris,	  924	  S.W.	  2d	  375,	  378	  Tex.	  1996),	  p.	  35.	  
	  
West	  v.	  Solite,	  563	  S.W.	  2d	  240,	  243	  (Tex.	  1978),	  p.	  58.	  	  
	  
Wilmoth	  v.	  Wilcox,	  743	  S.W.	  2d	  at	  658,	  p.	  46-­‐47.	  	  	  

Tex.	  R.	  Civ.	  Proc.	  192.3	  (a),	  p.	  58-­‐59.	   	  

U.S.	  Const.	  Fourteenth	  Amendment,	  p.	  58.	  	  	  
	  
Texas	  Constitution	  Article	  1	  § 19,	  p.	  58.	  
	  
                                                      viii	  


                                                                      	  
	  

Tex.	  R.	  Civ.	  Proc.	  166a(i),	  p.	  28,	  46,	  47,	  49.	  

Texas	  Property	  Code	  § 209.002	  et.	  seg.	  
	  
Texas	  Property	  Code	  § 209.009,	  p.	  11.	  

Texas	  Property	  Code	  § 209.005,	  p.	  11,	  29,	  48,	  49,	  50,	  51,	  52,	  55,	  56.	  
	  
Texas	  Property	  Code	  § 209.006	  P.	  41,	  44,	  45.	  

Texas	  Property	  Code	  § 209.007,	  p.	  7,	  14,	  19.	  

Texas	  Deceptive	  Trade	  Practices	  Act	  	  (DTPA)	  section(s):	  
	  
V.T.C.A.,	  Bus.	  &	  C.,	  	  §17.50,	  p.	  65,	  68	  and	  71.	  
	  
V.T.C.A.,	  Bus.	  &	  C.	  	  §17.46,	  p.	  69.	  

	  

	  

	  

	  

	  

	  

	  
                                                                  ix	  
	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  


                                                                    	  
                                                                  	  
                                  ISSUES	  PRESENTED	  FOR	  REVIEW	  
                                                                  	  
         1.	     Did	  the	  trial	  court,	  Phillips,	  J.,	  err	  in	  granting	  appellee’s	  
Motion	  for	  Traditional	  and	  No	  Evidence	  Summary	  Judgment	  and	  
denying	  appellants’	  Motion	  for	  Partial	  Summary	  Judgment	  and	  Motion	  
for	  New	  Trial?	  
         	  
         2.	     Did	  the	  trial	  court,	  Phillips,	  J.,	  err	  in	  refusing	  to	  hear	  
appellants’	  Three	  Motions	  to	  Compel	  Discovery	  and	  their	  Motion	  for	  
Continuance	  to	  Complete	  Discovery,	  before	  granting	  appellee’s	  Motion	  
for	  Traditional	  and	  No-­‐Evidence	  Summary	  Judgment	  and	  denying	  
appellants’	  Motion	  for	  Partial	  Summary	  Judgment?	  
	  
	       3.	     Did	  the	  trial	  court	  err	  in	  dismissing	  appellants’	  two	  Texas	  
Deceptive	  Trade	  Practices	  claims	  without	  allowing	  any	  oral	  argument	  
on	  the	  matter	  and	  without	  any	  basis	  in	  law	  to	  dismiss	  the	  claims?	  
	  
         4.	     Did	  the	  trial	  court	  Phillips,	  J.,	  and	  Wisser,	  J.,	  err	  in	  denying	  
appellants’	  Motion	  to	  Recuse	  Judge	  Phillips.	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
         	  
	  
	  
                                                           x.	  


                                                            	  
                                                          	  
	  
TO	  THE	  HONORABLE	  THIRD	  DISTRICT	  COURT	  OF	  APPEALS:	  
	  
        Appellants,	  Wesley	  Spears	  and	  Renee	  Jacobs	  submit	  this	  Brief	  in	  

Support	  of	  their	  Appeal	  and	  request	  that	  this	  court	  reverse	  the	  ruling	  of	  

the	  Honorable	  David	  Phillips,	  from	  County	  Court	  One,	  Travis	  County,	  

Texas	  granting	  appellee’s	  Motion	  for	  Traditional	  and	  No-­‐Evidence	  

Summary	  Judgment.	  	  	  Appellants	  also	  request	  that	  the	  this	  court	  order	  

the	  trial	  court	  to	  enter	  an	  order	  granting	  appellants’	  Motion	  for	  Partial	  

Summary	  Judgment	  and	  order	  the	  trial	  court	  to	  hold	  a	  Hearing	  

regarding	  appellants’	  right	  to	  attorneys’	  fees	  and	  to	  restore	  the	  

remainder	  of	  appellants’	  claims	  to	  the	  trial	  court	  docket	  to	  complete	  

discovery	  and	  for	  trial.	  

                               STATEMENT	  OF	  THE	  CASE	  
                                                   	  
	       This	  matter	  involves	  a	  declaratory	  judgment	  action	  brought	  by	  the	  

appellants,	  Wesley	  Spears	  and	  Renee	  Jacobs	  (hereinafter	  “appellants”)	  

against	  Falcon	  Pointe	  Community	  Homeowners	  Association	  (hereinafter	  

“appellee”).	  	  	  	  The	  action	  was	  brought	  by	  the	  appellants	  asking	  the	  court	  

to	  determine	  whether	  the	  actions	  taken	  by	  the	  appellee,	  Falcon	  Pointe	  	  

	  

                                                        1.	  


                                                          	  
Community	  Homeowners’	  Association	  which	  found	  the	  appellants	  in	  

violations	  of	  unspecified	  deed	  restrictions	  of	  the	  appellee	  was	  done	  in	  

violation	  of	  the	  Texas	  Property	  Code.	  	  

          Appellants’	  pled	  in	  their	  Petition	  that	  the	  appellee’s	  Violation	  

Notice	  was	  defective	  and	  therefore,	  unenforceable	  because	  it	  failed	  to	  

cite	  a	  specific	  deed	  restriction	  that	  appellants	  allegedly	  violated.	  	  In	  

addition,	  the	  appellants	  pled,	  the	  Violation	  Notice	  gave	  an	  invalid	  cure	  

date	  of	  “before	  the	  August	  inspection”	  even	  though	  the	  Notice	  was	  dated	  

October	  22,	  2013.	  	  The	  Hearing,	  which	  appellee	  relies	  on	  to	  support	  it’s	  

actions	  finding	  the	  appellants	  in	  violation	  of	  the	  deed	  restrictions	  

occurred	  on	  November	  13,	  2013.	  	  Therefore,	  the	  cure	  date	  provided	  in	  

the	  Violation	  Notice	  was	  defective	  because	  it	  did	  not	  give	  appellants	  a	  

reasonable	  opportunity	  to	  cure	  the	  alleged	  defect	  and	  contained	  an	  

invalid	  date.	  	  

          The	  Trial	  Court,	  Phillips,	  J.,	  erred	  in	  granting	  appellee’s	  Motion	  for	  

Traditional	  and	  No-­‐Evidence	  Summary	  Judgment	  and	  denying	  

appellants’	  Motion	  for	  Partial	  Summary	  Judgment	  prior	  to	  hearing	  

appellants’	  three	  outstanding	  Motions	  to	  Compel	  Discovery	  and	  	  

                                                         2.	  

          	  


                                                           	  
       appellants’,	  Motion	  for	  Continuance	  to	  Complete	  Discovery.	  

             The	  court	  also,	  erred	  in	  dismissing	  appellants	  Texas	  Deceptive	  

Practices	  Act,	  claims	  without	  allowing	  oral	  argument	  and	  without	  

indicating	  any	  reason	  for	  the	  dismissal.	  	  	  	  Appellants	  alleged	  that	  

appellee	  had	  violated	  the	  Texas	  Deceptive	  Practices	  Act	  by	  refusing	  to	  

provide	  the	  appellants	  with	  a	  Hearing	  in	  regards	  to	  first	  Violation	  

Notice.	  	  	  Appellants	  also	  alleged	  that	  appellee	  fraudulently	  omitted	  

appellant,	  Wesley	  Spears’	  name	  from	  being	  placed	  on	  the	  Ballot	  for	  the	  

election	  of	  Neighborhood	  Representatives	  on	  June	  7,	  2014,	  in	  violation	  

of	  his	  rights	  to	  due	  process	  and	  equal	  protection	  of	  the	  law.	  

	           The	  court	  in	  it’s	  rulings,	  demeanor	  and	  behavior	  in	  this	  case	  

exhibited	  extreme	  bias	  against	  the	  appellants,	  who	  are	  African	  American	  

and	  in	  favor	  of	  appellee,	  which	  is	  controlled	  by	  Newland	  Communities	  

the	  largest	  private	  developer	  in	  the	  United	  States	  .	  	  The	  appellants	  

moved	  for	  the	  Court	  to	  recuse	  itself	  on	  the	  basis	  of	  bias.	  	  The	  court,	  

Phillips,	  J.,	  and	  Wisser	  J.,	  erred	  when	  it	  denied	  appellants’	  Motions	  to	  

Recuse	  Judge	  Phillips.	  

	  

	  

                                                             3.	  


                                                               	  
                                        	  
                     STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  
	  
	        Appellants’,	  request	  that	  court	  allow	  oral	  argument	  in	  this	  matter.	  	  	  	  

There	  is	  no	  record	  of	  the	  Hearing	  of	  	  the	  parties	  cross	  Motions	  for	  

Summary	  Judgment	  Motion,	  therefore,	  appellants	  believe	  oral	  argument	  

would	  be	  very	  helpful	  to	  the	  court.	  	  	  This	  court	  should	  hear	  from	  counsel	  

and	  the	  justices	  should	  have	  an	  opportunity	  to	  inquire	  of	  counsel,	  in	  

order	  to	  get	  a	  clear	  picture	  of	  what	  took	  place	  at	  the	  September	  15,	  

2014,	  Hearing	  of	  the	  parties’	  Cross	  Motions	  for	  Summary	  Judgment	  and	  

the	  question	  of	  whether	  the	  appellee	  refused	  to	  cooperate	  with	  

discovery	  and	  the	  other	  issues	  raised	  in	  this	  Appeal.	  

          	  
          	  
          	  
          	  
          	  
          	  
          	  
          	  
          	  
          	  
          	  
          	  
          	  
	  
	  
	  
	  
                                                                   4.	  


                                                            	  
	  
                                STATEMENT	  OF	  FACTS	  	  
                                                         	  
          Appellants	  purchased	  a	  home	  in	  Falcon	  Pointe,	  a	  planned	  

community,	  developed	  by	  Newland	  Communities,	  the	  largest	  private	  

developer	  in	  the	  United	  States	  on	  January	  15,	  2013.	  	  Thereafter,	  with	  the	  

permission	  of	  the	  Falcon	  Pointe	  Community	  Homeowners’	  Association	  

(hereinafter	  the	  “appellee”	  or	  the	  “Association),	  appellants	  installed	  a	  

swimming	  pool	  on	  the	  subject	  property	  in	  April,	  2013.	  	  After	  the	  pool	  

was	  installed,	  appellants	  became	  aware	  that	  the	  fence	  on	  their	  property	  

sat	  in	  a	  depression	  and	  was	  only	  four	  feet	  high	  along	  the	  side	  of	  the	  pool.	  	  	  

          Appellants	  sought	  to	  extend	  the	  height	  of	  the	  fence	  to	  the	  full	  six-­‐

foot	  height	  allowed	  by	  the	  rules	  and	  bylaws	  of	  the	  Association	  and	  did	  

so	  using	  lattice.	  	  By	  Violation	  Notice	  dated	  July	  26,	  2013,	  Diane	  Bottema,	  

appellee’s	  property	  manager	  notified	  appellants	  that	  the	  lattice	  

extension	  that	  appellants	  installed	  to	  their	  fence	  violated	  the	  rules	  of	  the	  

Association.	  	  

          Ms.	  Bottema	  deposition	  testimony	  was	  the	  property	  inspector	  

assigned	  to	  inspect	  the	  properties	  in	  the	  Association,	  Mr.	  Morales,	  

prepared	  the	  letter	  and	  stamped	  it	  with	  Diane	  Bottema’s	  signature	  using	  	  

                                                               5.	  



                                                                 	  
a	  rubber	  stamp.	  	  Appellants	  advised	  appellee	  that	  they	  wanted	  a	  

Hearing	  and	  would	  request	  a	  Hearing	  in	  writing	  within	  the	  thirty	  (30)	  

days	  provided	  in	  the	  Violation	  Notice	  and	  applicable	  law.	  1	  

          Thereafter,	  Ms.	  Bottema	  sent	  appellants	  an	  email	  that	  stated	  

despite	  the	  clear	  language	  of	  the	  Violation	  Notice	  and	  the	  Texas	  

Property	  Code	  appellants	  were	  not	  entitled	  to	  a	  Hearing.	  	  	  The	  email	  

stated	  that	  in	  matters	  of	  clear	  violations	  of	  the	  rules	  of	  the	  Association,	  

the	  President	  of	  the	  Association,	  Ranier	  Ficken,	  could	  act	  for	  	  

the	  Board	  without	  a	  Hearing.2	  

          At	  his	  deposition,	  Ranier	  Ficken,	  president	  of	  the	  appellee,	  

testified	  that	  contrary	  to	  Ms.	  Bottema’s	  email	  he	  had	  no	  authority	  to	  act	  

for	  the	  board	  of	  the	  appellee,	  in	  matters	  of	  clear	  violations	  of	  the	  rules	  of	  

the	  Association.3	  	  The	  Association	  was	  established	  in	  2002,	  more	  than	  

ten	  years	  before	  the	  appellants’	  purchased	  their	  home.4	  	  The	  Board	  of	  

the	  appellee	  is	  still	  under	  the	  control	  of	  the	  Developer,	  Newland	  

Communities.	  	  	  

          The	  Board	  of	  the	  Association	  is	  comprised	  of	  two	  employees	  of	  the	  

developer	  and	  a	  member	  selected	  by	  the	  Neighborhood	  Representatives	  

of	  the	  Association.	  	  Appellants	  requested	  a	  meeting	  with	  Ms.	  Bottema	  	  

                                                           6.	  


                                                             	  
and	  the	  President	  of	  the	  Association,	  Ranier	  Ficken	  after	  Ms.	  Bottema	  

refused	  to	  grant	  appellants	  a	  Hearing	  in	  violation	  of	  Texas	  Property	  Code	  

§	  209.007	  and	  the	  rules	  and	  regulations	  of	  the	  appellee.5	  

          A	  meeting	  was	  scheduled	  and	  held	  as	  a	  result	  of	  the	  emails	  that	  

were	  exchanged	  between	  Ms.	  Bottema,	  the	  property	  manager	  and	  

appellants.6	  	  Prior	  to	  that	  meeting	  appellants	  removed	  the	  lattice	  

addition	  to	  the	  fence	  as	  requested	  in	  the	  first	  Violation	  Notice.	  	  At	  the	  

meeting,	  Ms.	  Bottema	  and	  Mr.	  Ficken	  gave	  appellants	  oral	  instructions	  

regarding	  what	  kind	  of	  privacy	  screen,	  appellants,	  could	  build.	  	  	  

          Pursuant	  to	  that	  meeting	  and	  further	  emails	  that	  were	  exchanged	  

between	  the	  parties,	  appellants	  built	  a	  completely	  free	  standing	  privacy	  

screen,	  which	  was	  not	  attached	  to	  the	  existing	  fence	  in	  any	  way	  in	  

September	  of	  2013.	  	  

          Appellants	  did	  not	  receive	  any	  Notices	  of	  Violation	  in	  either	  

August	  or	  September	  of	  2013.	  	  By	  letter	  dated	  October	  22,	  2013,	  

appellee	  sent	  appellants	  a	  purported	  Violation	  Notice	  that	  they	  were	  in	  

violation	  of	  the	  rules	  of	  the	  Association	  as	  a	  result	  of	  the	  privacy	  screen	  

that	  appellants	  built	  on	  their	  property,	  based	  on	  the	  instructions	  given	  

to	  appellants,	  by	  the	  president	  of	  the	  Association,	  Ranier	  Ficken	  and	  	  

                                                            7.	  


                                                            	  
Diane	  Bottema,	  the	  property	  manager.7	  

         The	  Notice	  did	  not	  cite	  any	  specific	  deed	  restriction(s)	  that	  

appellants	  were	  alleged	  to	  have	  violated.	  	  The	  Notice	  provided	  a	  cure	  

date	  of	  before	  the	  “August	  inspection”,	  even	  though	  the	  Notice	  is	  dated	  

October	  22,	  2013,	  Ms.	  Bottema	  claimed	  to	  have	  no	  knowledge	  as	  to	  how	  

the	  cure	  date	  was	  determined.	  	  Ms.	  Bottema,	  the	  property	  manager	  

whose	  name	  appears	  on	  the	  Violation	  Notice	  answered	  as	  follows	  

concerning	  the	  cure	  date	  in	  subject	  the	  Violation	  Notice	  during	  her	  

deposition:	  

         Q.	     What	  cure	  dates	  were	  you	  trained	  to	  put	  on	  notices	  of	  

violation?	  

         A.	     I	  don’t	  know.	  

         Q.	     Well	  the	  date	  of	  the	  letter	  is	  what?	  

         A.	     The	  date	  on	  the	  letter	  is	  October	  22nd.	  

         Q.	     What	  year?	  

         A.	     2013.	  

         Q.	     And	  it	  states	  a	  cure	  date	  of	  August?	  

         A.	     With	  no	  date.	  

         Q.	     And	  what	  do	  you	  believe	  the	  August	  they	  were	  referring	  to?	  

                                                                   8.	  


                                                            	  
        A.	     I	  don’t	  know.	  

        Q.	     So	  you	  don’t	  even	  know	  if	  I	  still	  have	  time	  to	  cure	  the	  

defect?	  

        A.	     I	  don’t	  know.	  

        Q.	     So	  you	  don’t	  know	  if	  the	  date	  refers	  to	  2014,	  correct?	  

        A.	     Right.	  

        Q.	     You	  don’t	  know	  if	  the	  August	  date	  refers	  to	  2015?	  

        A.	     No.	  

        Q.	     You	  don’t	  know	  if	  the	  August	  date	  refers	  to	  2016?	  

        A.	     No.	  

        Q.	     So	  what	  date	  did	  I	  have	  to	  cure?	  

        A.	     I	  don’t	  know.	  

        Q.	     Well,	  you	  said	  that	  the	  cure	  date	  could	  have	  been	  the	  August	  

                 2014	  August,	  2015,	  August,	  2016	  August.	  	  I	  am	  asking	  which	  

                 date	  it	  was	  intended	  to	  be	  .	  

        A.	     I	  don’t	  know.8	  

        When	  asked	  about	  the	  notice	  Ranier	  Ficken,	  President	  of	  the	  

appellee	  testified	  regarding	  the	  subject	  October	  22,	  2013,	  Violation	  	  

        	  

                                                           9.	  


                                                             	  
          	  

Notice:	  

          Q.	      Let’s	  assume	  that	  letter	  is	  dated	  correctly	  for	  the	  purposes	  

of	  this	  question.	  

          A.	      Okay.	  

          Q.	      Then	  the	  cure	  date	  would	  have	  been	  wrong,	  correct,	  if	  that	  

date	  was	  right.	  

          A.	      Well,	  certainly	  August	  comes	  before	  October,	  yes.9….	  

          Q.	      And	  so	  from	  this	  Letter	  could	  you	  tell	  me	  which	  particular	  

regulation	  it	  is	  that	  I	  was	  alleged	  to	  have	  –	  the	  plaintiffs’	  were	  alleged	  to	  

have	  violated.	  

          A.	      The	  letter	  just	  list	  in	  violation	  of	  the	  CCR’s.	  

          Q.	      How	  would	  someone	  know	  what	  regulation	  they	  were	  in	  

violation	  of	  with	  that	  notice	  letter?	  

          A.	      Relative	  to	  this	  particular	  letter	  I	  don’t	  see	  the	  specific	  

regulation.10	               	  

          The	  Appellee	  held	  a	  Hearing	  regarding	  the	  October	  22,	  2013,	  

Violation	  Notice	  on	  November	  13,	  2014.	  	  The	  By-­‐Laws	  of	  the	  Association	  	  

                                                           10.	  




                                                              	  
provide	  that	  if,	  appellants	  appear	  at	  the	  Hearing	  they	  waive	  their	  right	  

to	  contest	  lack	  of	  legal	  notice.11	  	  	  Because	  appellants	  wished	  to	  contest	  

the	  validity	  of	  the	  Notice,	  they	  did	  not	  appear	  at	  the	  Hearing.	  	  

             Thereafter,	  appellants	  began	  to	  make	  a	  series	  of	  requests	  directed	  

to	  the	  appellee	  to	  produce	  documents.	  	  Appellants	  made	  five	  requests	  

for	  documents	  as	  homeowners’	  in	  the	  Association.	  	  The	  Requests	  were	  

sent	  certified	  mail	  return	  receipt	  requested	  pursuant	  to	  Texas	  Property	  

Code	  §	  209.005.12	  	  	  	  	  

             Appellee	  refused	  to	  produce	  any	  documents	  pursuant	  to	  

appellants’	  six	  requests	  for	  Production	  of	  Documents	  to	  appellee	  as	  

homeowners’,	  in	  violation	  of	  the	  Texas	  Property	  Code	  §	  209.005.	  

Thereafter,	  appellants	  made	  six	  formal	  requests	  for	  the	  Production	  of	  

Documents	  in	  the	  subject	  case.	  	  Appellants	  also	  filed	  six	  	  

Motions	  to	  Compel,	  the	  production	  of	  documents	  and	  witnesses.	  	  

Appellee	  refused	  to	  produce	  any	  documents	  that	  appellants	  requested	  

except	  for	  its	  liability	  insurance	  policy	  and	  less	  than	  twenty	  pages	  of	  

minutes	  of	  Board	  meetings,	  which	  had	  nothing	  to	  do	  with	  this	  case	  and	  

two	  budgets.13	  	  	  

             Appellee	  refused	  to	  produce	  any	  correspondence	  between	  the	  	  

                                                          11.	  


                                                             	  
parties.	  	  The	  appellee,	  refused	  to	  produce	  the	  Violation	  Notice,	  which	  it	  

relied	  on	  to	  find	  the	  appellants	  in	  violation	  of	  the	  rules	  of	  the	  

Association.	  	  Throughout	  the	  short	  history	  of	  the	  case	  the	  appellee	  has	  

refused	  to	  cooperate	  with	  any	  discovery.	  	  Appellee	  admittedly,	  refused	  

to	  cooperate	  with	  discovery	  simply	  asserting	  it	  believed	  that	  discovery	  

was	  unnecessary.14	  	  

          Mr.	  Campbell	  stated	  as	  follows	  at	  plaintiffs’	  first	  Motion	  to	  Compel	  

responding	  to	  a	  question	  by	  the	  court	  Sheppard,	  J.:	  

          The	  court:	  	  Here	  is	  me	  (sic)	  question,	  I	  understand	  your	  position	  

and	  I	  grant	  that	  can	  have	  that	  position.	  	  But	  it’s	  an	  unusual	  

circumstances	  to	  decide	  that	  because	  that	  is	  your	  position,	  you	  can’t	  

give	  discovery.	  	  In	  any	  other	  situation—I	  mean	  I’m	  trying	  to	  figure	  out	  

how	  it’s	  and	  unreasonable	  request	  for	  him	  to	  ask	  for	  the	  deposition	  of	  

the	  key	  person	  who’s	  been	  telling	  him	  and	  communicating	  with	  him.	  

          MR.	  CAMPBELL:	  	  In	  terms	  of	  the	  deposition	  which	  is	  the	  only	  issue	  

he	  brought	  before	  the	  court;	  trying	  to	  compel	  this	  deposition.	  	  If	  we	  

need	  to	  that	  we	  can.	  	  That	  was	  one	  issue	  I	  raised	  with	  him.	  	  We	  got	  the	  

summary	  judgment	  arguments.	  	  I	  do	  no	  think	  we	  need	  to	  go	  through	  the	  

process	  doing	  the	  deposition.15	  

                                                                       12.	  


                                                                	  
          	  

          The	  counsel	  for	  the	  appellants’	  asked	  the	  following	  questions	  to	  

the	  court:	  

          MR.	  SPEARS:	                 If	  he	  says	  he	  is	  not	  going	  to	  produce	  the	  

documents,	  how	  do	  we	  get	  	  that	  resolved	  before	  the	  deposition.	  

          THE	  COURT:	                  I	  recessed	  this	  hearing.	  	  This	  hearing	  is	  in	  recess	  

and	  it	  is	  not	  over.	  	  Call	  my	  Court	  set	  the	  date	  and	  we	  will	  talk	  about	  what	  

in	  subpoena	  duces	  tecum	  he	  doesn’t	  want	  to	  turnover.	  	  We	  will	  have	  

that	  discussion.	  	  When	  we	  are	  through	  with	  that	  discussion	  we	  will	  

figure	  out	  what	  discussion	  needs	  to	  be	  had	  next.	  	  I	  am	  likely	  to	  set	  a	  

scheduling	  order	  and	  then	  we	  will	  figure	  out	  where	  we	  are.16	  During	  the	  

first	  Hearing	  the	  court	  Sheppard,	  J.,	  granted	  appellants’	  Motion	  to	  

Compel	  the	  Deposition,	  Duces	  Tecum,	  of	  	  Diane	  Bottema.17	  	  

          In	  the	  second	  Hearing,	  the	  court,	  Sheppard,	  J.,	  denied	  appellants’	  

Motion	  to	  Compel	  finding	  that	  the	  Appellee	  did	  not	  have	  to	  produce	  a	  

document	  that	  was	  not	  in	  existence,	  since	  appellee	  did	  not	  maintain	  

records	  of	  the	  dedicatory	  violation	  history	  of	  the	  Association.	  	  As	  a	  

result	  the	  court	  ruled	  appellants	  must	  request	  the	  minutes	  of	  the	  Board	  

meetings	  and	  compile	  the	  records	  themselves.	  	  	  Appellants	  maintained	  	  

                                                              13.	  


                                                                 	  
that,	  the	  Association	  was	  required	  by,	  Texas	  Property	  Code,	  	  	  § 207.009,	  

to	  maintain	  and	  compile	  the	  requested	  information.	  	  	  Judge	  Sheppard	  

further	  ruled	  that	  if	  the	  appellee	  had	  any	  objections	  to	  appellants’	  

document	  requests	  they	  must	  submit	  the	  objections	  to	  the	  court	  before	  

the	  deposition	  of	  Diane	  Bottema,	  the	  property	  manager.18	  	  	  

         Appellants	  did	  not	  learn	  that	  Ms.	  Bottema	  was	  replaced	  by,	  Natalie	  

Boykin	  until	  appellants’	  took	  Ms.	  Bottema’s	  deposition.	  	  Accordingly,	  

appellants	  were	  then	  forced	  to	  attempt	  to	  depose	  Natalie	  Boykin,	  the	  

new	  property	  manager.19	  	  	  After	  appellants	  noticed	  Ms.	  Boykin’s	  

deposition	  appellee	  moved	  to	  quash	  appellants’	  Notice	  to	  Take	  

Deposition	  and	  appellants	  filed	  a	  Motion	  to	  Compel	  Ms.	  Boykin’s	  

Deposition.20	  

         Based	  on	  the	  court’s	  ruling	  appellants	  amended	  their	  production	  

requests	  to	  specifically	  request	  the	  minutes	  of	  all	  board	  meetings,	  

financial	  records	  and	  all	  other	  records	  of	  the	  Association.	  	  	  The	  

Association	  has	  never	  filed	  a	  copy	  policy	  as	  required	  by	  Texas	  Property	  

Code,	  	  § 209.007,	  and	  therefore,	  it	  was	  obligated	  by	  statute	  to	  produce	  

copies	  of	  all	  the	  records	  of	  the	  Association	  without	  cost	  to	  any	  

homeowner	  who	  properly	  requests	  the	  records,	  with	  private	  	  

                                                        14.	  


                                                           	  
         	  

information	  redacted.21	  

         Appellants’	  pursuant	  to	  Judge	  Sheppard’s	  Order	  filed	  a	  new	  Notice	  

to	  take	  the	  Deposition,	  Duces	  Tecum	  of	  Diane	  Bottema.	  	  Appellants	  filed	  

another	  Motion	  to	  Compel	  after	  the	  appellants	  and	  appellee	  exchanged	  

emails	  regarding	  whether	  Ms.	  Bottema	  would	  produce	  the	  documents	  

requested	  in	  appellants’	  Notice	  to	  take	  Deposition	  Duces	  Tecum.	  	  

Appellee’s	  counsel	  indicated,	  that	  although	  he	  was	  going	  to	  object	  to	  

producing	  documents,	  he	  refused	  to	  submit	  appellee’s	  objections	  to	  the	  

court	  prior	  to	  Ms.	  Bottema’s,	  Deposition	  as	  ordered	  by	  Judge	  

Shepperd.22	  

         The	  court,	  Phillips	  J.,	  denied	  appellants’	  Motion	  to	  Compel	  ruling	  

since	  the	  deposition	  has	  not	  taken	  place,	  the	  Motion	  was	  premature	  

despite	  Judge	  Sheppard’s	  order	  requiring	  the	  appellee	  to	  submit	  it’s	  

objections	  before	  Ms.	  Bottema’s,	  Deposition.23	  Judge	  Phillips’	  Order	  

ruling	  the	  Motion	  was	  premature	  and	  Judge	  Shepperd’s	  Order	  are	  

inconsistent	  since	  the	  Hearing	  of	  the	  parties	  Motion	  to	  Compel	  was	  

simply	  adjourned	  to	  deal	  with	  any	  objections	  by	  appellee	  to	  the	  	  

         	  

                                                      15.	  


                                                         	  
production	  of	  records.	  	  	  	  

          Appellants	  subsequently	  took	  the	  deposition	  of	  Ms.	  Bottema	  and	  

she	  produced	  absolutely	  no	  documents	  pursuant	  to	  appellants’	  Notice	  to	  

take	  her	  Deposition	  Duces	  Tecum,	  not	  even	  her	  correspondence	  with	  

appellants	  claiming	  she	  no	  longer	  had	  access	  to	  her	  own	  emails	  even	  

though	  she	  now	  worked	  for	  the	  property	  manger,	  Goodwin	  

Management	  in	  the	  office	  where	  the	  records	  were	  maintained	  because	  

the	  Goodwin	  Management	  locked	  her	  of	  her	  email	  account	  and	  the	  

records	  of	  the	  Appellee.24	  	  	  The	  transcripts	  of	  both	  Ms.	  Bottema	  and	  Mr.	  

Ficken’s	  deposition	  were	  not	  available	  prior	  to	  the	  Hearing	  of	  the	  

parties	  cross	  Motions	  for	  Summary	  Judgment,	  because	  of	  the	  delays	  

caused	  by	  appellee.	  	  	  

          Appellants	  were	  deprived	  of	  their	  right	  to	  produce	  evidence	  

obtained	  from	  those	  depositions	  to	  refute	  appellee’s	  claims	  in	  support	  of	  

it’s	  Summary	  Judgment	  Motion.25	  	  Appellants	  also	  filed	  a	  Notice	  to	  take	  

the	  Deposition	  Duces	  Tecum	  of	  Ranier	  Ficken,	  the	  president	  of	  the	  

Association	  and	  the	  developer,	  Newland	  Communities’	  Project	  Manager.	  	  

The	  appellee	  oversees	  yearly	  dues	  of	  the	  Association,	  in	  an	  amount	  over	  

one	  million	  dollars	  per	  year,	  while	  allowing	  no	  oversight	  by	  the	  

homeowners.26	  	  	  	  


                                                          	  
         	  The	  Association	  is	  under	  the	  control	  of	  the	  developer,	  Newland	  

Communities	  that	  has	  through	  its	  actions	  demonstrated	  that	  it	  will	  	  

not	  comply	  with	  the	  Texas	  Property	  Code	  and	  make	  the	  records	  of	  the	  

Association	  available	  to	  the	  homeowners’	  especially	  the	  appellants.	  	  Mr.	  

Ficken	  testified	  that	  he	  had	  access	  to	  all	  the	  documents	  of	  the	  

Association	  but	  relied	  on	  his	  attorney	  to	  determine	  what	  documents	  he	  

would	  produce.	  Mr.	  Ficken	  testified	  that	  he	  made	  no	  effort	  to	  comply	  

with	  appellants’	  Notice	  to	  Take	  his	  Deposition	  Duces	  Tecum27	  

         Appellants	  also	  served	  appellee	  with	  notice	  of	  their	  intent	  to	  take	  

the	  Deposition	  Duces	  Tecum,	  of	  Natalie	  Boykin,	  the	  property	  manager	  of	  

the	  Association,	  who	  assumed	  Ms.	  Bottema’s	  position	  on	  or	  about	  May	  1,	  

2013.28	  	  Ms.	  Boykin	  replaced	  Ms.	  Bottema	  who	  was	  reassigned	  because	  

of	  poor	  performance,	  including	  complaints	  by	  other	  residents,	  according	  

to	  the	  deposition	  testimony	  of	  Ranier	  Ficken.29	  	  	  Ms.	  Bottema	  denied	  that	  

she	  was	  replaced	  for	  poor	  performance.30	  	  	  

         As	  property	  manager,	  Ms.	  Boykin	  oversaw	  the	  June	  7,	  2014,	  

election.	  	  Appellant,	  Wesley	  Spears,	  properly	  applied	  to	  be	  included	  on	  

the	  ballot,	  for	  neighborhood	  representative,	  nevertheless	  his	  name	  was	  

fraudulently	  left	  off	  the	  ballot	  by	  Natalie	  Boykin,	  the	  new	  property	  

manager.31	   	            	        	       	        17.	  


                                                          	  
          Appellant	  also	  Noticed	  the	  Deposition	  of	  William	  Meyer,	  vice	  	  

president	  of	  the	  Association	  and	  vice	  president	  of	  Newland	  

Communities,	  the	  developer,	  who	  was	  one	  of	  only	  two	  people	  who	  voted	  

at	  the	  Hearing	  finding	  the	  appellants	  in	  violation	  of	  	  rules	  of	  the	  

Association,	  based	  on	  the	  Board’s	  “business	  judgment”,	  not	  because	  of	  a	  

violation	  of	  specific	  deed	  restriction.32	  	  	  

          Ms.	  Bottema	  and	  Ms.	  Boykin	  were	  the	  property	  managers	  

responsible	  for	  the	  issuance	  of	  Violation	  Notices,	  conducting	  elections,	  

collecting	  dues,	  and	  the	  overall	  management	  of	  the	  property	  of	  the	  

Association.	  	  Ms.	  Boykin	  became	  custodian	  of	  records	  when	  she	  

replaced	  Ms.	  Bottema,	  as	  property	  manager	  and	  she	  conducted	  the	  

election,	  which	  is	  the	  subject	  of	  one	  of	  appellants’	  two	  DTPA	  claims.	  	  

After	  Ms.	  Bottema	  was	  replaced	  she	  testified	  at	  her	  deposition	  that	  she	  

did	  not	  have	  access	  to	  the	  records	  of	  the	  Association.	  	  	  

          Obviously,	  this	  was	  another	  attempt	  to	  hide	  the	  ball	  by	  appellee,	  

allowing	  Ms.	  Bottema	  to	  claim	  she	  did	  not	  have	  access	  to	  her	  records	  not	  

even	  her	  own	  emails	  or	  letters	  related	  to	  this	  matter	  even	  though	  she	  	  

          	  

                                                                     18.	  




                                                              	  
was	  still	  employed	  by	  Goodwin	  Management	  the	  property	  management	  

company.	  	  Clearly,	  the	  four	  witnesses	  noticed	  for	  deposition	  by	  the	  

appellants,	  were	  not	  only	  material	  witnesses,	  they	  were	  critical	  

witnesses.	  

         Appellants’	  Fourth	  and	  Fifth	  Amended	  Complaint	  alleged	  that	  the	  

appellee	  fraudulent	  left	  the	  appellant,	  Wesley	  Spears’	  name	  off	  of	  the	  

election	  Ballot,	  which	  was	  held	  on	  or	  about	  June	  7,	  2014,	  for	  

Neighborhood	  Representative	  in	  violation	  of	  the	  DTPA.	  	  The	  election	  

took	  place	  approximately	  seven	  months	  after	  suit	  was	  filed	  in	  this	  

matter	  and	  approximately	  three	  months	  before	  the	  court	  granted	  

appellee’s	  Motion	  for	  Summary	  Judgment.	  	  Nevertheless,	  the	  court	  

dismissed	  this	  claim	  without	  allowing	  argument	  on	  the	  matter	  or	  stating	  

any	  reason	  for	  the	  court’s	  ruling.	  

         Appellants	  also	  alleged	  a	  violation	  of	  the	  Texas	  Deceptive	  Trade	  

Practices	  Act	  (hereinafter	  “DTPA”)	  against	  the	  appellee	  based	  on	  

appellee’s	  property	  manager,	  Diane	  Bottema’s,	  misrepresentation	  of	  the	  

law	  and	  the	  rights	  and	  obligations	  between	  the	  parties	  when	  she	  

advised	  the	  appellants	  that	  they	  were	  not	  entitled	  to	  a	  Hearing	  as	  

provided	  in	  Texas	  Property	  Code	  § 209.007,	  and	  the	  by-­‐laws	  of	  the	  	  

                                                        19.	  


                                                           	  
Association	  regarding	  the	  first	  Violation	  Notice.33	  	  	  	  

         Appellants’	  counsel	  sent	  two	  emails	  to	  court	  operations	  officer,	  

Darryl	  Sanders	  requesting	  that	  appellants’	  three	  outstanding	  Motions	  to	  

Compel	  Discovery	  be	  heard	  before	  appellee’s	  Motion	  for	  Traditional	  No-­‐

Evidence	  Summary	  Judgment	  and	  appellants’	  Motion	  for	  Partial	  

Summary	  Judgment	  was	  heard.34	  	  	  Mr.	  Sanders	  was	  also	  copied	  on	  a	  

series	  of	  emails	  between	  the	  parties	  in	  which	  appellants’	  were	  

attempting	  to	  get	  the	  appellee	  to	  agree	  on	  a	  hearing	  date	  for	  appellants’	  

three	  Motion	  to	  Compel	  Discover	  prior	  to	  a	  Hearing	  of	  the	  parties’	  Cross	  

Motions	  for	  Summary	  Judgment.35	  	  	  

         All	  disputed	  court	  dates	  were	  scheduled	  in	  the	  exact	  same	  manner	  

through	  the	  Court	  Operations	  Officer,	  Darryl	  Sanders	  pursuant	  to	  emails	  

throughout	  this	  case.36	  	  Mr.	  Sanders	  would	  only	  communicate	  with	  the	  

parties	  by	  email,	  which	  copied	  opposing	  counsel,	  because	  of	  his	  belief	  

that	  an	  oral	  conversation	  might	  constitute	  an	  improper	  ex	  parte	  

communication.37	  

         Despite	  appellants’	  requests	  Mr.	  Sanders	  testified	  at	  the	  Hearing	  

of	  appellants’	  Motion	  to	  Recuse	  Judge	  Phillips,	  that	  he	  did	  not	  advise	  

Judge	  Phillips	  of	  appellants’	  request	  that	  their	  three	  Motions	  to	  Compel	  	  

                                                       20.	  


                                                          	  
be	  heard	  prior	  to	  the	  hearing	  of	  the	  parties’	  Cross	  Motions	  for	  Summary	  

Judgment.38	  	  	  Further,	  Mr.	  Sanders	  testified,	  without	  explanation,	  that	  he	  

did	  not	  even	  respond	  to	  either	  appellants’	  emails	  requesting	  a	  Hearing	  

of	  their	  three	  Discovery	  Motions,	  before	  the	  hearing	  of	  the	  parties’	  Cross	  

Motion	  for	  Summary	  judgment.	  	  After	  instructing	  counsel	  to	  

communicate	  with	  him	  only	  by	  email	  Mr.	  Sanders’	  testified	  that	  he	  did	  

respond	  to	  appellants’	  crucial	  emails.	  	  The	  following	  colloquy	  is	  

contained	  in	  one	  email	  to	  Mr.	  Sanders	  testified	  he	  did	  not	  respond	  to	  or	  

advise	  the	  court	  of:	  

	        A.	      I	  mean,	  I	  have	  one	  that’s	  to	  you—I	  mean,	  I’m	  sorry	  .	  	  I	  have	  

one	  September	  9th	  at	  3:27	  p.m.	  where	  it	  is	  copied	  to	  Mr.	  Chamberlain.	  	  

And	  you’re	  indicating	  in	  the	  e-­‐mail	  that	  –well,	  can	  I	  just	  read	  the	  e-­‐mail?	  	  

	        Q.	      Yes.	  

	        	        	         Mr.	  Spears	  I	  think	  it	  is	  short	  enough,	  Judge,	  that	  it	  

wouldn’t	  be	  objectionable.	  

	        A.	      It	  says,	  “Dear	  Mr.	  Sanders.	  	  Attorney	  Campbell	  would	  give	  

me	  October	  14	  and	  15	  as	  dates	  he	  is	  available	  for	  hearing	  on	  the	  above	  

reference	  motions.	  	  The	  discovery	  cutoff	  is	  September	  30th,	  is	  the	  

discovery	  cutoff”,	  period.	  	  “Therefore,	  since	  we	  reserved	  two	  hours	  on	  	  

                                                            21.	  


                                                               	  
September	  15,	  2014	  for	  the	  parties’	  motions	  for	  summary	  judgment,	  I	  

thought	  September	  15,	  2014.	  	  I	  will	  leave	  to	  the	  court’s	  discretion	  as	  the	  

as	  to	  the	  appropriate	  date	  for	  the	  hearing	  on	  the	  above	  motions.	  	  Please	  

advise.	  	  Thank	  you,	  Wesley	  Spears.”39	  	  The	  testimony	  of	  Mr.	  Sanders	  

went	  on:	  

Q	      You	  ever	  have	  an	  occasion,	  (sic)	  that	  you	  can	  recall	  where	  

someone	  asked	  you	  to	  set	  a	  discovery	  motion	  before	  a	  summary	  

judgment	  motion	  and	  you	  did	  not	  do	  so?	  

A.	     In	  this	  cause	  or	  any	  other	  cause?	  

Q.	     Any	  other	  cause?	  

A.	     No.	  

Q.	     So	  it	  is	  the	  court’s	  policy	  to	  hear	  discovery	  motions	  before	  

summary	  judgment	  motions?	  

A.	     It	  can	  be,	  yes.	  

Q.	     It	  can	  be	  or	  it	  is?	  

A.	     It	  can	  be,	  yes.	  

Q.	     Well,	  is	  it	  or	  isn’t	  it?	  

A.	     Well	  it	  depends	  on	  the	  setting	  party.	  

	  

                                                        22.	  


                                                           	  
Q.	     Well,	  no.	  	  I	  am	  asking,	  isn’t	  it	  the	  court’s	  policy	  to	  hear	  discovery	  

motions	  before	  hearing	  summary	  judgment	  motions?	  

A.	     Yes.	  

Q.	     And	  in	  this	  case	  there	  were	  three	  outstanding	  discover	  motions	  

that	  were	  pending	  before	  the	  summary	  judgment	  motions.	  	  That’s	  what	  

those	  emails	  were	  about	  Correct?	  

A.	     I	  believe	  so.	  

Q.	     So	  the	  court	  did	  not	  follow	  its	  own	  policy	  in	  failing	  to	  hear	  those	  

motions	  before	  ruling	  on	  summary	  judgment.	  

A.	     I	  can’t—…	  

There	  was	  a	  serious	  of	  objections	  and	  the	  questioning	  continued:	  

Q.	     So	  as	  court	  operations	  officer,	  you	  don’t	  know	  if	  there	  is	  a	  practice	  

that	  discovery	  motions	  are	  heard	  before	  summary	  judgment	  motions?	  

A.	     Well	  there	  can	  be	  moyiond—discovery	  motions	  before	  summary	  

judgment,	  yes.	  

Q.	     And	  have	  you	  ever	  experienced	  an	  occasion	  where	  someone	  asks	  

for	  a	  discovery	  motion	  to	  be	  heard	  before	  summary	  judgment	  it	  was	  

denied	  before	  it	  could	  be	  hear?	  

A.	     I	  don’t	  know	  of	  any.	  

                                                          23.	  


                                                             	  
Q.	      You	  don’t	  know	  of	  any	  other	  situation	  where	  that	  has	  occurred?	  	  

A.	      No	  sir….	  

Q	       So	  you	  would	  not	  dispute	  if	  I	  testified	  that	  I	  had	  not	  received	  the	  

instruction	  because	  you	  don’t	  recall	  giving	  them.	  Correct?	  

A.	      That	  would	  be	  true,	  sir.	  	  I	  can’t	  I	  don’t	  have	  anything.	  

Q.	      And	  in	  hindsight,	  you	  would	  have	  given	  me	  those	  instructions	  had	  

you	  realized	  that	  I	  did	  not	  have	  such	  instructions?	  

A.	      If	  I	  had	  been	  the	  one,	  yes	  sir.	  

Q.	      And	  then	  the	  only	  other	  question	  is,	  again,	  why	  would	  you	  not	  

respond	  to	  that	  e-­‐mail?	  

A.	      I	  don’t	  have	  answer	  for	  you,	  sir.40	  

          Mr.	  Sanders	  took	  the	  civil	  equivalent	  of	  asserting	  his	  Fifth	  

Amendment	  privilege	  against	  self-­‐incrimination.	  	  He	  scheduled	  every	  

Hearing	  in	  this	  matter	  that	  was	  not	  set	  by	  the	  Judge	  in	  court,	  or	  agreed	  

to	  by	  the	  parties,	  pursuant	  to	  emails	  from	  the	  parties.	  	  He	  even	  sent	  an	  

email	  to	  the	  parties	  requesting	  that	  the	  parties	  communicate	  with	  him	  

by	  email	  with	  copy	  to	  the	  opposing	  counsel.41	  	  The	  parties	  could	  not	  

agree	  on	  a	  date	  for	  the	  appellants’	  First	  Motion	  to	  Compel.	  	  Counsel	  for	  

appellee	  stated	  to	  Judge	  Shepperd	  that	  Hearing	  was	  set	  up	  by	  email	  to	  	  

                                                                            24.	  


                                                                     	  
Mr.	  Sanders.42	  	  Mr.	  Sanders	  also	  testified	  that	  he	  never	  advised	  counsel	  

for	  the	  appellants	  that	  his	  requests	  were	  not	  proper	  nor	  did	  he	  have	  an	  

explanation	  as	  to	  why	  he	  did	  not	  respond	  to	  appellants’	  emails.43	  	  	  	  

               Mr.	  Sanders	  testified	  that	  he	  was	  not	  aware	  of	  a	  single	  case,	  other	  

than	  this	  case,	  in	  which	  the	  court	  did	  not	  hear	  all	  outstanding	  discovery	  

motions	  before	  ruling	  on	  motions	  for	  summary	  judgment.	  	  Mr.	  Sanders	  

testified	  he	  had	  no	  answer	  why	  he	  did	  not	  respond	  to	  counsel	  for	  the	  

appellants’	  emails.	  	  There	  were	  emails	  addressed	  directly	  to	  Mr.	  Sanders	  

and	  several	  others	  he	  was	  copied	  on	  between	  the	  parties	  because	  the	  

parties	  could	  not	  agree	  on	  a	  date	  for	  the	  hearing	  appellants’	  three	  

Discovery	  Motions.	  	  	  

               Mr.	  Sanders	  clearly	  establishes	  that	  the	  court	  showed	  bias	  against	  

appellants,	  who	  are	  African	  American,	  in	  favor	  of	  the	  largest	  private	  

developer	  in	  the	  United	  States,	  Newland	  Communities	  who	  is	  in	  control	  

of	  appellee	  by	  violating	  the	  court’s	  policy	  to	  hear	  discovery	  motions	  

before	  deciding	  motions	  for	  summary	  judgment.	  

               On	  September	  15,	  2015,	  the	  court	  Phillips,	  J.,	  convened	  a	  Hearing	  

of	  the	  	  

               	  

                                                             25.	  


                                                                	  
parties	  Cross-­‐Motions	  for	  Summary	  Judgment.	  	  Counsel	  for	  the	  

appellants	  advised	  the	  court	  of	  appellants’	  three	  outstanding	  Discovery	  

Motions	  and	  Motion	  for	  Continuance	  to	  Complete	  Discovery.	  	  Appellants	  

have	  only	  filed	  one	  Motion	  for	  Continuance	  to	  Complete	  Discovery	  in	  

this	  matter.	  	  The	  court	  refused	  to	  hear	  the	  appellants’	  Motions	  to	  

Compel,	  because	  despite	  appellants’,	  timely	  requests	  for	  a	  hearing	  to	  Mr.	  

Sanders,	  the	  Court	  Operations	  Officer	  did	  not	  schedule	  the	  Motions,	  

which	  the	  court	  used	  as	  an	  excuse	  for	  not	  hearing	  them.	  	  

         Despite	  the	  anticipated	  two	  hours	  to	  hear	  the	  parties’	  Cross	  

Motions	  for	  Summary	  Judgment	  the	  courtroom	  was	  full	  of	  lawyers’	  with	  

much	  shorter	  matters	  waiting	  to	  be	  heard.	  	  Other	  than	  a	  one	  minute	  

hearing	  at	  the	  beginning	  of	  the	  call	  of	  cases,	  appellants’	  case	  was	  called	  

before	  all	  other	  matters.44	  	  

         Judge	  Phillips	  refused	  to	  recuse	  himself,	  after	  appellants’	  filed	  a	  

Motion	  to	  Recuse	  Judge	  Phillips	  and	  the	  matter	  was	  referred	  to	  the	  

Administrative	  Judge,	  Billy	  Ray	  Stubblefield,	  who	  denied	  the	  appellants’	  

first	  Motion	  to	  Recuse	  because	  it	  did	  not	  request	  an	  immediate	  Hearing.	  	  

Appellants’	  filed	  a	  second	  Motion	  to	  Recuse,	  amending	  the	  original	  	  

                                                        26.	  




                                                           	  
motion	  to	  request	  an	  immediate	  Hearing.	  	  	  Again	  Judge	  Phillips	  refused	  

to	  recuse	  himself	  and	  the	  matter	  was	  again	  assigned	  to	  the	  

Administrative	  Judge	  Stubblefield.	  	  Judge	  Stubblefield	  assigned	  the	  

matter	  for	  a	  Hearing	  in	  front	  of	  Judge	  Wisser.	  

	       On	  November	  7,	  2014,	  Judge	  Wisser	  held	  a	  Hearing	  of	  appellants’	  

Motion	  to	  Recuse	  Judge	  Phillips.	  	  	  	  During	  the	  Hearing,	  Judge	  Phillips	  

Court	  reporter,	  Cathy	  Mata,	  Court	  Operations	  Officer,	  Darryl	  Sanders,	  

David	  Campbell,	  attorney	  for	  appellee	  and	  Wesley	  Spears,	  counsel	  for	  

appellant	  testified	  at	  the	  Hearing	  of	  appellants’	  Motion	  to	  Recuse.	  	  

         The	  court	  reporter,	  Ms.	  Cathy	  Mata	  testified	  that	  although	  she	  was	  

on	  the	  record	  for	  the	  first	  matter	  on	  September	  15,	  2014,	  which	  lasted	  

one	  minute,	  she	  went	  off	  the	  record	  although	  there	  was	  no	  

announcement	  that	  the	  court	  was	  going	  off	  the	  record	  or	  that	  the	  

Summary	  Judgment	  Hearing	  was	  not	  on	  the	  record.45	  	  The	  court	  

reporter,	  Ms.	  Mata	  was	  still	  seated	  in	  her	  court	  reporter’s	  station	  

throughout	  the	  Hearing	  of	  the	  parties’	  Cross	  Motions	  for	  Summary	  

Judgment.46	  	  

         Counsel	  for	  Appellants	  was	  not	  familiar	  with	  the	  operations	  of	  this	  

         	  	  

                                                        27.	  


                                                           	  
trial	  court	  since	  this	  was	  the	  first	  time	  he	  had	  ever	  argued	  a	  Summary	  

Judgment	  Motion	  in	  this	  Court,	  therefore,	  counsel	  believed	  the	  Hearing	  

of	  the	  parties’	  Cross	  Motions	  for	  Summary	  Judgment	  was	  on	  the	  record.	  	  	  

Judge	  Wisser	  denied	  appellants’	  Motion	  to	  Recuse	  Judge	  Phillips.47	  	  

Appellants’	  filed	  a	  Motion	  for	  New	  Trial	  and	  a	  Motion	  for	  

Reconsideration.	  	  The	  court	  Phillips,	  J.,	  denied	  Appellants	  Motion	  for	  

New	  Trial	  and/or	  for	  Reconsideration	  on	  December	  1,	  2014.	  	  

         	  

	  

	  

	  

	  

	  

	  

	  

	  

                                                          	  

                                                          	  

	  

                                                       28.	  


                                                          	  
                                                 	  
                               SUMMARY	  OF	  THE	  ARGUMENT	  
	  
	       The	  trial	  court	  erred	  by	  denying	  appellants’	  Motion	  for	  Summary	  

Judgment	  which	  was	  based	  on	  their	  claim	  that	  the	  subject	  Violation	  

Notice	  was	  defective	  because	  it	  failed	  to	  provide	  a	  citation	  to	  the	  specific	  

deed	  restriction(s)	  the	  appellants	  were	  alleged	  to	  have	  violated.	  	  The	  

Violation	  Notice	  was	  also	  defective	  because	  it	  gave	  a	  cure	  date	  of	  “before	  

the	  August	  inspection”	  even	  though	  the	  Violation	  Notice	  was	  dated	  

October	  22,	  2013.	  	  The	  appellee	  held	  a	  Hearing	  based	  on	  the	  subject	  

Violation	  Notice	  on	  November	  13,	  2013.48	  	  	  The	  subject	  Hearing	  which	  

was	  based	  on	  a	  defective	  Notice	  is	  also	  defective.	  

	       The	  trial	  court	  also	  erred	  in	  failing	  to	  grant	  appellants’	  Motion	  for	  

Partial	  Summary	  Judgment	  regarding	  appellants’	  claim	  that	  the	  appellee	  

was	  in	  violation	  of	  Texas	  Property	  Code	  §	  209.005,	  because	  of	  

appellee’s	  failure	  to	  produce	  the	  books	  and	  records	  of	  the	  Association.	  

	       The	  court	  also	  erred	  in	  failing	  to	  hear	  appellants’	  three	  Motions	  to	  

Compel	  Discovery	  and	  Motion	  for	  Continuance	  to	  Complete	  Discovery	  

before	  granting	  appellee’s	  Motion	  for	  Traditional	  and	  No-­‐Evidence	  

Summary	  Judgment.	  	  The	  court	  refused	  to	  hear	  appellants’	  Motions	  	  

                                                       29.	  



                                                          	  
finding	  that	  they	  were	  not	  scheduled	  for	  the	  day	  of	  the	  hearing	  of	  the	  	  

parties’	  Cross	  Motion	  s	  for	  Summary	  Judgment.	  	  	  The	  court	  abused	  it’s	  

discretion	  and/or	  denied	  appellants	  due	  process	  and	  violated	  court’s	  

policy,	  as	  the	  Court	  Operations	  Officer	  testified,	  by	  failing	  to	  hear	  

appellants’	  three	  Discovery	  Motions	  and	  Motion	  for	  Continuance	  to	  

Complete	  Discovery	  before	  granting	  appellees’	  Motion	  for	  Traditional	  

and	  No-­‐Evidence	  Summary	  Judgment.	  

          The	  appellants	  also	  alleged	  a	  violation	  of	  the	  DTPA	  as	  a	  result	  of	  

the	  false	  and	  misleading	  written	  statements	  of	  the	  property	  manager,	  

Diane	  Bottema,	  representing	  that	  the	  appellants’	  were	  not	  entitled	  to	  a	  

hearing	  in	  matters	  of	  clear	  violations	  because	  the	  president	  of	  the	  

Association,	  Ranier	  Ficken	  could	  speak	  on	  behalf	  of	  the	  Board.49	  	  Ranier	  

Ficken	  the	  president	  of	  the	  Association	  testified	  at	  his	  deposition	  that	  

Ms.	  Bottema’s	  claim	  that	  he	  could	  speak	  for	  the	  Board	  of	  the	  appellee	  on	  

matters	  of	  clear	  violations	  was	  false.50	  	  	  

          Appellants	  also	  alleged	  that	  appellant,	  Wesley	  Spears	  was	  

subjected	  voting	  fraud	  when	  his	  name	  was	  left	  off	  the	  ballot	  for	  the	  

election	  of	  neighborhood	  representatives	  on	  or	  about	  June	  7,	  2014.	  	  This	  

claim	  only	  existed	  for	  three	  months	  before	  the	  court	  ruled	  on	  the	  	  

                                                                    30.	  


                                                             	  
parties’	  Cross	  Motions	  for	  Summary	  Judgment.	  

         The	  court	  erred	  in	  refusing	  to	  recuse	  itself	  based	  on	  it’s	  refusal	  to	  

hear	  appellants’	  three	  Motions	  to	  Compel	  Discovery	  and	  Motion	  for	  

Continuance	  to	  Complete	  Discovery	  that	  violated	  court’s	  policy	  and	  by	  

showing	  bias	  against	  the	  appellants	  by	  refusing	  to	  allow	  counsel	  time	  to	  

argue,	  as	  well	  as	  making	  demeaning	  remarks	  to	  counsel	  for	  appellants.	  	  

         The	  trial	  court’s	  bias	  was	  also	  demonstrated,	  by	  the	  Court	  verbally	  

abusing	  counsel	  for	  the	  appellants,	  giving	  no	  consideration	  to	  appellants	  

arguments,	  as	  outlined	  in	  the	  appellants’	  Motion	  to	  Recuse.51	  	  	  	  Even	  the	  

court	  reporter,	  Cathy	  Mata,	  testified	  when	  she	  was	  called	  as	  a	  witness	  by	  

appellee’s	  counsel,	  that	  Judge	  Phillips	  does	  raise	  his	  voice	  and	  is	  

sarcastic.	  	  	  Counsel	  was	  attempting	  to	  impeach,	  appellants’,	  Wesley	  

Spears	  testimony	  that	  Judge	  Phillips	  was	  shouting	  at	  him	  and	  acting	  

sarcastically	  toward	  appellants’	  counsel	  at	  the	  Hearing.52	  	  As	  an	  example	  

of	  the	  bias	  shown	  by	  Judge	  Phillips	  on	  July	  hearing	  plaintiffs’	  third	  

Motion	  to	  Compel:	  

         “Counsel	  when	  they	  first	  came	  here	  and	  filed	  their	  Motion	  for	  

Summary	  Judgment,	  they	  felt	  there	  wasn’t	  any	  discovery	  that	  was	  	  

         	  

                                                        31.	  


                                                           	  
necessary	  before	  the	  summary	  judgments	  motions	  where	  heard.	  	  	  	  I	  now	  	  

agree	  with	  them…”	  the	  court	  went	  on	  …	  	  The	  court:	  	  And	  if	  you	  asked	  for	  

that	  before	  file	  a	  lawsuit	  you’d	  have	  them	  in	  your	  hands	  right	  now.	  	  But	  

once	  you	  file	  a	  lawsuit,	  things	  change….”53	  The	  Judge	  also	  made	  a	  

number	  of	  other	  comments	  which	  counsel	  for	  the	  appellant	  felt	  were	  

derogatory.54	  

          Finally,	  the	  court	  Wisser,	  J.,	  erred	  by	  failing	  to	  grant	  appellants’	  

Motion	  to	  Recuse	  Judge	  Phillips.	  	  A	  reasonable	  person	  presented	  with	  

the	  facts	  appellants	  presented	  to	  the	  court	  would	  lead	  a	  reasonable	  

person	  to	  question	  the	  impartiality	  of	  Judge	  Phillips.	  	  Judge	  Phillips	  

rulings	  were	  so	  clearly	  against	  the	  rules	  and	  laws	  of	  the	  State	  of	  Texas	  

and	  the	  United	  States	  to	  constitute	  bias.	  	  	  

	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                           32.	  


                                                              	  
                                           ARGUMENT	  
                                                      	  
I.	   Did	  the	  trial	  court,	  Phillips,	  J.,	  err	  in	  granting	  appellee’s	  
Motion	  for	  Traditional	  and	  No	  Evidence	  Summary	  Judgment	  and	  
denying	  appellants’	  Motion	  for	  Partial	  Summary	  Judgment	  and	  
Motion	  for	  New	  Trial	  
	  
	     Summary	  Judgment	  is	  available	  to	  the	  movant	  only	  when	  the	  

movant	  establishes	  that	  there	  is	  no	  genuine	  issue	  of	  material	  fact;	  and	  

that	  the	  movant	  is	  entitled	  to	  summary	  judgment	  as	  a	  mater	  of	  law.	  	  City	  

of	  Houston	  v.	  Clear	  Creek	  Basin	  Authority,	  589	  S.W.	  2d	  671,	  678	  (Tex.	  

1979).	  	  A	  defendant/movant	  is	  entitled	  to	  summary	  judgment	  only	  if	  no	  

evidence	  exists	  to	  support	  the	  plaintiff’s	  causes	  of	  action.	  	  Celotex	  Corp.,	  

v.	  Catrett,	  477	  U.S.	  317,	  323-­‐324,	  106	  S.	  Ct.	  2548,	  2553	  (1986);	  	  See	  Benitz	  

v.	  Gould	  Group,	  27	  S.W.	  3d	  109,	  112	  9Tex.	  	  App.—San	  Antonio	  2000),	  no	  

writ).	  	  	  

	             Further	  a	  defendant	  is	  entitled	  to	  summary	  judgment	  only	  if	  he	  

disproves,	  as	  a	  matter	  of	  law,	  one	  of	  the	  essential	  elements	  of	  each	  of	  the	  

plaintiffs’	  causes	  of	  action.	  	  Lear	  Siegler,	  Inc.,	  v.	  Perez,	  819	  S.W.	  2d	  

470,471	  (Tex.	  1991).	  	  A	  no-­‐evidence	  summary	  judgment	  is	  essentially	  a	  

pretrial	  directed	  verdict,	  and	  courts	  apply	  the	  same	  legal	  sufficiency	  

standard	  in	  reviewing	  a	  no-­‐evidence	  summary	  judgment	  as	  they	  apply	  	  

                                                           33.	  



                                                              	  
in	  reviewing	  a	  directed	  verdict.	  	  Stephan	  v.	  Baylor	  Med.	  Ctr.	  At	  Garland,	  

20	  S.W.	  3d	  880,891	  (Tex.	  App.—Dallas	  2000,	  no	  pet.);	  Moore	  v.	  K-­‐Mart	  

Corp.,	  981	  S.W.	  2d	  266,	  269	  (Tex.	  App.—San	  Antonio	  1998,	  pet.	  denied).	  	  	  

	           Courts	  are	  to	  consider	  all	  the	  evidence	  in	  the	  light	  most	  favorable	  

to	  the	  party	  against	  whom	  the	  no-­‐evidence	  summary	  judgment	  is	  to	  be	  

rendered	  disregarding	  all	  contrary	  evidence	  and	  inferences.	  	  Stephan,	  20	  

S.W3d	  at	  887,	  see	  also,	  Havner,	  953	  S.W.	  2d	  at	  711.	  	  	  	  

	           It	  is	  not	  the	  purpose	  of	  the	  summary	  judgment	  rule	  to	  provide	  

either	  a	  trial	  by	  deposition	  or	  a	  trial	  by	  affidavit,	  but	  rather	  to	  provide	  a	  

method	  of	  summarily	  terminating	  a	  case	  when	  it	  clearly	  appears	  that	  

only	  a	  question	  of	  law	  is	  involved	  and	  there	  is	  no	  genuine	  issue	  of	  fact.	  	  

See	  Gaines	  v.	  Hamman,	  163	  Tex.	  618,	  626,	  358	  S.W.	  2d	  557,	  563	  (Tex.	  

1962).	  	  	  

	           At	  summary	  judgment,	  the	  court	  must	  consider	  all	  the	  non-­‐

movant’s	  proof	  is	  true.	  	  Limestone	  Products	  Distributor	  v.	  McNamara,	  71	  

S.W.	  3d	  308,	  310	  (Tex.	  2002);	  M.D.	  Anderson	  Hospital,	  Willrich,	  28	  S.W.	  3d	  

22,	  23	  (Tex.	  2000);	  Nixon	  v.	  Mr.	  Property	  Management,	  Co.,	  690	  S.W.	  2d	  

546,	  548-­‐549	  (Tex.	  1985).	  	  	  

	           Judge	  Phillips	  should	  have	  also	  given	  appellants	  an	  opportunity	  to	  	  

                                                                 34.	  


                                                                    	  
amend	  their	  pleadings	  to	  cure	  any	  alleged	  defects	  in	  the	  pleadings.	  	  

Perry	  v.	  S.N.,	  973	  S.	  W.	  2d.	  301,303	  (Tex.	  1998);	  Horizon/CMS	  Healthcare	  

Corp.,	  v.	  Auld,	  34	  S.W.	  3d	  887,	  897	  (Tex.	  2000);	  Friesenhahn,	  960	  S.	  W.	  2d	  

656,	  654	  (Tex.	  1998).	  	  	  

	         At	  summary	  judgment,	  the	  court	  must	  consider	  the	  record	  as	  

whole,	  viewing	  the	  summary	  judgment	  evidence	  and	  inferences	  from	  

such	  evidence	  and	  giving	  the	  non-­‐movant	  the	  benefit	  of	  all	  reasonable	  

inferences	  that	  may	  be	  drawn	  from	  such	  evidence.	  	  Nixon	  v.	  Property	  

Management	  Co.,	  690	  S.W.	  2d	  546,	  548-­‐549	  (Tex.	  1985).	  	  

	         At	  summary	  Judgment,	  the	  court	  must	  indulge	  every	  inference	  in	  

favor	  of	  the	  non-­‐movant.	  	  M.D.	  Anderson	  Hospital	  v.	  Willirich,	  28	  S.W.	  3d	  

22,	  23	  (Tex.	  2000);	  Walker	  v.	  Harris,	  924	  S.W.	  2d	  375,	  378	  Tex.	  1996);	  	  

Nixon	  v.	  Property	  Management	  Co.,	  690	  S.W.	  2d	  546,	  548-­‐549	  (Tex.	  

1985).	  

	         A	  motion	  for	  summary	  judgment	  should	  be	  denied	  if	  the	  non-­‐

movant	  produces	  more	  than	  a	  scintilla	  of	  evidence	  thereby	  raising	  a	  

genuine	  issue	  of	  fact	  as	  to	  an	  essential	  element	  of	  a	  cause	  of	  action	  of	  

which	  the	  non-­‐movant	  would	  have	  the	  burden	  of	  proof	  at	  trial.	  	  See	  

Estate	  of	  William	  H.	  Arlitt	  v.	  Paterson,	  995	  S.W.	  2d	  713,	  717	  (Tex.	  App.—	  

                                                           35.	  


                                                             	  
San	  Antonio	  1999),	  rehearing	  overruled).	  	  Evidence	  is	  more	  than	  a	  	  

scintilla	  when	  it	  “rises	  to	  the	  level	  that	  would	  enable	  reasonable	  and	  

fair-­‐minded	  people	  to	  differ	  in	  their	  conclusions”.	  	  Merrill	  Dow	  

Pharmaceuticals,	  Inc.	  v.	  Havner,	  953	  S.W.	  2d	  706,	  711	  (Tex.	  1997).	  	  	  

	             Evidence	  is	  less	  than	  a	  scintilla	  when	  it	  is	  so	  weak	  as	  to	  do	  no	  

more	  than	  create	  a	  mere	  surmise	  or	  suspicion	  of	  the	  existence	  of	  fact.	  	  

Tex.	  R.	  Civ.	  Proc.	  166a;	  Kindred	  v.	  Con/Chemical,	  Inc.	  650	  S.W.	  2d	  61,	  63	  

(Tex.	  1983);	  Flamont	  Design	  v.	  Pennzoil	  Casplan,	  994	  S.W.	  2d	  830,	  834	  

(Tex.	  App.—Houston	  [1st	  Dist.]	  1999);	  Jackson	  v.	  Fiesta	  Mart,	  979	  S.W.	  2d	  

68,	  70-­‐71	  (Tex.	  App.—Austin1998).	  

        As	  will	  be	  demonstrated,	  appellee’s	  Motion	  for	  No-­‐Evidence	  and	  

Traditional	  Motion	  for	  Summary	  Judgment	  should	  have	  been	  denied	  and	  

appellants’	  Motion	  for	  Partial	  Summary	  Judgment	  based	  on	  the	  

defective	  Violation	  Notice	  and	  the	  other	  reasons	  stated	  herein	  should	  

have	  been	  granted.	  	  	  

        Appellants	  received	  a	  first	  Violation	  Notice	  bearing	  the	  signature	  of	  

Diane	  Bottema,	  the	  property	  manager,	  which	  indicated	  that	  the	  lattice	  	  

        	  

                                                                            36.	  




                                                                     	  
extension	  that	  appellants	  installed	  to	  their	  fence,	  was	  in	  violation	  of	  the	  

rules	  and/or	  deed	  restrictions	  of	  the	  Association.	  	  By	  e-­‐mail	  appellants	  

notified	  the	  property	  manager	  that	  they	  intended	  to	  ask	  for	  a	  Hearing	  

after	  they	  conducted	  their	  own	  investigation.55	  	  

       By	  e-­‐mail	  the	  property	  manager	  told	  the	  appellants	  that	  they	  were	  

not	  entitled	  to	  a	  Hearing	  in	  this	  matter	  because	  in	  matters	  of	  clear	  

violations	  the	  president	  of	  the	  Association	  could	  act	  for	  the	  Board	  of	  

Directors;	  see	  text	  of	  e-­‐mail	  below:	  

        “Yes	  the	  fence	  in	  the	  attached	  photo	  needs	  to	  be	  moved	  forward	  to	  
       screen	  the	  pool	  pump	  and	  the	  lattice	  removed	  from	  the	  fence.	  	  In	  a	  
       situation	  such	  as	  this,	  the	  Board	  President	  may	  speak	  on	  behalf	  of	  
       the	  Board	  of	  Directors	  when	  the	  home	  is	  in	  direct	  violations	  of	  the	  
       Deed	  Restrictions.”56	  	  	  

       Mr.	  Ficken	  testified	  that	  as	  President	  of	  the	  Association	  he	  did	  not	  

have	  authority	  to	  speak	  on	  behalf	  of	  the	  Board.57	  	  Based	  on	  Ms.	  Bottema	  

false	  and	  deceptive	  statements	  the	  appellants	  removed	  the	  lattice	  from	  

the	  fence	  all	  to	  their	  loss	  and	  damage	  and	  requested	  a	  meeting	  with	  the	  

association	  president,	  Mr.	  Ficken	  and	  Ms.	  Bottema,	  the	  property	  at	  

appellants’	  home	  to	  discuss	  what	  type	  of	  privacy	  screen	  could	  be	  built	  	  


       	  


                                                        37.	  


                                                            	  
on	  appellants’	  property.	  	  No	  Violation	  Letters	  were	  issued	  in	  August,	  

September	  or	  November	  of	  2013.	  	  	  	  	  


On	  October	  22,	  2013,	  appellants	  received	  a	  second	  Violation	  Notice	  

stating	  the	  Privacy	  Screen	  as	  rebuilt	  violated	  the	  rules	  and	  deed	  

restrictions	  of	  the	  Association.58	  	  In	  response	  to	  the	  October	  22,	  2013,	  

Second	  Violation	  Notice	  the	  appellant,	  Wesley	  Spears	  sent	  a	  letter	  to	  the	  

property	  manager,	  Diane	  Bottema,	  dated	  October	  23,	  2013,	  which	  states	  

in	  pertinent	  part:	  


        “In	  that	  letter	  you	  cite	  an	  alleged	  violation	  of	  the	  rules	  of	  the	  

Homeowners’	  Association”:	  


        “Improvement-­‐improvement	  not	  in	  conformance	  with	  the	  

        CCRs/Rules	  of	  the	  association.	  	  	  Comments:	  	  	  	  Lattice	  work	  on	  top	  of	  

        the	  fence	  not	  in	  conformance	  with	  Falcon	  Pointe	  Community	  HOA	  

        guidelines…”59	  	  


        The	  Violation	  Notice	  did	  not	  cite	  the	  specific	  deed	  restriction	  

appellant(s)	  allegedly	  violated.	  	  	  	  The	  subject	  Violation	  Notice	  also	  	  

                                                            38.	  




                                                                 	  
provides	  an	  invalid	  cure	  date	  of	  “before	  the	  August	  inspection”	  even	  

though	  the	  Violation	  Notice	  was	  dated	  October	  22,	  2013,	  and	  the	  

Hearing	  on	  the	  subject	  Violation	  Notice	  was	  held	  on	  November	  11,	  2013.	  	  	  	  

        In	  regards	  to	  defective	  Violation	  Notice	  as	  outlined	  in	  Appellants’	  

Motion	  for	  Partial	  Summary	  Judgment,	  the	  Texas	  Property	  Code	  and	  the	  

Bylaws	  of	  the	  Association,	  provide	  that	  in	  order	  for	  a	  Homeowner’s	  

Association	  to	  take	  enforcement	  action	  it	  must	  provide	  the	  homeowner	  

with	  Notice	  that	  provides	  the	  specific	  deed	  restriction	  that	  the	  

Homeowner	  is	  alleged	  to	  have	  violated	  and	  to	  provide	  a	  reasonable	  cure	  

date.	  	  	  Appellants’	  Motion	  for	  Summary	  Judgment	  provided	  in	  pertinent	  

part	  as	  follows	  regarding	  the	  issue	  of	  defective	  Violation	  Notices:	  

        	  The	  Second	  Violation	  Notice,	  just	  like	  the	  First	  Violation	  Notice	  

does	  not	  cite	  any	  specific	  rule(s)	  and/or	  deed	  restriction(s)	  that	  the	  

Association	  claims	  that	  the	  appellants	  violated,	  on	  that	  basis	  alone	  

appellants’	  Motion	  for	  Partial	  Summary	  Judgment	  should	  have	  been	  

granted.	  	  

        A	  Hearing	  of	  the	  subject	  Violation	  Notice	  was	  held	  by	  the	  Board	  of	  

the	  appellee,	  on	  November	  11,	  2013.	  	  The	  matter	  was	  heard	  by	  two	  	  

                                                       39.	  




                                                          	  
directors,	  Ranier	  Ficken,	  president	  and	  William	  Meyers,	  vice	  president	  

of	  the	  appellee,	  who	  are	  also	  both	  high	  ranking	  employees	  of	  the	  

Developer,	  Newland	  Communities.	  	  The	  neighborhood	  representative	  on	  

the	  board	  did	  not	  appear	  or	  vote	  at	  the	  subject	  hearing.	  	  	  	  

        The	  Hearing	  was	  conducted	  at	  the	  direction	  of	  Alex	  Valdes,	  an	  

attorney	  for	  the	  appellee.	  	  Mr.	  Valdes	  announced	  the	  decision	  of	  the	  

Board,	  on	  November	  26,	  2013,	  in	  a	  letter	  to	  appellant,	  Wesley	  Spears,	  

which	  states	  as	  follows:	  

	  	    “Upon	  careful	  consideration	  of	  all	  the	  facts	  and	  circumstances	  
exercise	  their	  business	  judgment	  as	  to	  the	  best	  interests	  of	  the	  
Association,	  the	  Board	  has	  made	  a	  final	  determination	  regarding	  your	  
installation	  of	  improvements	  and	  modifications	  that	  were	  not	  approved	  
by	  the	  Association.	  	  The	  Board	  hereby	  reaffirms	  and	  upholds	  it’s	  
previous	  decision	  regarding	  the	  violation	  set	  forth	  in	  its	  prior	  
correspondence	  to	  you.”60	  	  
	  
         Just	  like	  the	  subject	  Violation	  Notice,	  Attorney	  Valdes’	  letter	  cites	  

no	  deed	  restriction	  that	  appellants	  were	  alleged	  to	  have	  violated	  or	  

upon	  which	  the	  Board’s	  decision	  was	  based.	  	  	  The	  decision	  of	  the	  board	  

of	  the	  Association	  was	  based	  on	  the	  “business	  judgment”	  of	  the	  Board	  of	  	  

Directors	  of	  the	  Association.61	  	  

        Accordingly,	  the	  Hearing,	  which	  was	  based	  on	  a	  defective	  Notice	  	  

                                                             40.	  




                                                                	  
and	  which	  cites	  no	  specific	  deed	  restriction	  upon	  which	  the	  board’s	  

ruling	  was	  based	  was	  invalid	  as	  a	  matter	  of	  law.	  	  The	  only	  valid	  basis	  for	  

the	  taking	  the	  enforcement	  action	  by	  a	  homeowners’	  association	  against	  

a	  homeowner	  is	  the	  violation	  of	  a	  specific	  deed	  restriction.	  	  	  

        A	  “business	  decision”	  is	  not	  a	  valid	  basis	  for	  finding	  the	  appellants	  

where	  in	  violation	  of	  unspecified	  deed	  restrictions.	  	  In	  fact,	  the	  Texas	  

Property	  Owners’	  Protection	  Act	  was	  intended	  to	  protect	  homeowners’	  

from	  Homeowners’	  Associations	  from	  exercising	  of	  business	  judgments	  

that	  restricts	  the	  homeowners’	  use	  of	  their	  property,	  based	  on	  any	  

reason	  other	  than	  the	  violation	  of	  a	  deed	  restriction.	  

          	  (A)	  THE	  SUBJECT	  NOTICE	  OF	  VIOLATION	  IS	  DEFECTIVE.	  
          	  
          The	  subject	  Notice	  of	  Violation,	  which	  was	  sent	  to	  the	  appellants,	  

at	  the	  direction	  of	  appellee’s,	  property	  manager,	  Diane	  Bottema	  was	  

defective	  and	  did	  not	  comply	  with	  the	  requirements	  of	  Texas	  Property	  

Code	  	  § 209.006,	  and	  the	  Bylaws	  and	  Rules	  of	  the	  Association.62	  

	       The	  Bylaws	  of	  the	  Association	  provide	  in	  pertinent	  part	  as	  
follows:	  
	  
         (a)	   Notice.	  	  	  Prior	  to	  the	  imposition	  of	  any	  sanction	  hereunder,	  
the	  Board	  or	  its	  delegate	  shall	  serve	  the	  alleged	  violator	  with	  written	  
notice	  describing	  (i)	  the	  nature	  of	  the	  alleged	  violation,	  (ii)	  the	  proposed	  
sanction	  to	  be	  imposed,	  (iii)	  a	  period	  of	  not	  less	  than	  the	  (10)	  days	  	  
                                                            41.	  



                                                             	  
within	  which	  the	  alleged	  violator	  may	  present	  written	  request	  to	  the	  
Board	  of	  Directors	  for	  a	  hearing;	  and	  (iv)	  a	  statement	  that	  the	  proposed	  
sanction	  shall	  be	  imposed	  as	  contained	  in	  the	  notice	  unless	  a	  challenge	  
is	  begun	  within	  ten	  days	  (10)	  days	  of	  the	  notice.	  	  If	  a	  timely	  challenge	  is	  
not	  made,	  the	  sanction	  stated	  in	  the	  notice	  shall	  be	  imposed.	  
	  
	           (b)	   Hearing.	  	  If	  a	  hearing	  is	  requested	  within	  the	  allotted	  ten	  
(10)	  day	  period,	  the	  hearing	  shall	  be	  held	  in	  executive	  session	  affording	  
the	  alleged	  violator	  a	  reasonable	  opportunity	  to	  be	  heard.	  	  Prior	  to	  the	  
effectiveness	  of	  any	  sanction	  hereunder,	  proof	  of	  proper	  notice	  shall	  be	  
placed	  in	  the	  minutes	  of	  the	  meeting.	  	  Such	  proof	  shall	  be	  deemed	  
adequate	  if	  a	  copy	  of	  the	  notice,	  together	  with	  a	  statement	  of	  the	  date	  
and	  manner	  of	  delivery	  is	  entered	  by	  the	  officer,	  Director,	  or	  agent	  who	  
delivered	  the	  notice.	  	  The	  notice	  requirement	  shall	  be	  deemed	  satisfied	  
if	  the	  alleged	  violator	  appears	  at	  the	  meeting.	  	  The	  minutes	  of	  the	  
meeting	  shall	  contain	  a	  written	  statement	  of	  the	  results	  of	  the	  hearing	  
and	  the	  sanction,	  if	  any,	  imposed.	  	  The	  Board	  of	  Directors	  may,	  but	  shall	  
not	  be	  obligated	  to,	  suspend	  any	  proposed	  sanction	  if	  the	  violation	  is	  
cured	  within	  the	  ten	  (10)	  day	  period.	  	  	  Such	  suspension	  shall	  not	  
constitute	  a	  waiver	  of	  the	  right	  to	  sanction	  future	  violations	  of	  the	  same	  
or	  other	  provisions	  and	  rules	  by	  any	  Person.63	  	  	  	  
	  
             Appellants	  did	  not	  appear	  at	  the	  Hearing	  because	  the	  Violation	  

Notice	  were	  defective	  and	  failed	  to	  give	  the	  appellants’	  adequate	  notice	  

of	  the	  specific	  deed	  restriction	  that	  appellants’	  were	  alleged	  to	  have	  

violated.	  	  Further,	  the	  bylaws	  provided	  that	  a	  homeowner	  waives	  notice,	  

if	  they	  appear	  at	  the	  Hearing,	  so	  appellants	  did	  not	  appear	  and,	  	  

therefore,	  appellants	  did	  not	  waive	  proper	  notice.	  	  

          The	  Bylaws	  require	  the	  Association	  to	  send	  a	  Notice,	  which	  	  

                                                           42.	  




                                                              	  
provides	  the	  “nature”,	  (emphasis	  added)	  of	  the	  alleged	  violations.	  	  

Restrictive	  covenants	  are	  subject	  to	  general	  rules	  of	  construction.	  	  

Hodas	  v.	  Scenic	  Oaks	  Property	  Ass’n,	  47	  S.W.	  2d	  747	  (App.	  4	  Dist.	  2000).	  	  	  	  

        Accordingly,	  the	  court	  must	  give	  a	  restrictive	  covenant’s	  words	  and	  

phrases	  their	  commonly	  accepted	  meaning.	  	  In	  this	  case,	  the	  by-­‐laws	  of	  

the	  Association	  requires	  it	  to	  state	  the	  specific	  deed	  restriction	  and	  rule	  

that	  the	  appellants’	  are	  alleged	  to	  have	  violated.	  	  The	  explicit	  language	  of	  

the	  by-­‐laws	  requires	  the	  Association	  to	  identify	  the	  “nature”	  of	  the	  

violations,	  which	  requires	  the	  Association	  to	  identify	  the	  specific	  deed	  

restriction	  the	  appellants	  were	  alleged	  to	  have	  violated.	  	  	  

        The	  Court	  of	  Appeals,	  in	  Ashcreek	  Homeowner’s	  Association	  	  v.	  

Smith,	  902	  S.W.2d	  586	  (App.	  1	  Dist.	  1995),	  the	  leading	  case	  on	  defective	  

Notice(s)	  under	  the	  Texas	  Property	  Code	  as	  it	  relates	  to	  Homeowners’	  

Associations	  held	  that	  a	  Notice	  was	  defective	  and	  a	  Hearing	  invalid	  

because	  of	  the	  Association’s	  failure	  to	  identify	  the	  specific	  deed	  

restriction	  the	  homeowner’	  was	  alleged	  to	  have	  violated.	  	  The	  Ashcreek	  

by-­‐laws,	  which	  the	  court	  interpreted,	  were	  almost	  identical	  to	  the	  By-­‐	  

laws	  of	  the	  Association	  in	  this	  case.64	  	  The	  Court	  in	  the	  Ashcreek	  case	  	  

                                                            43.	  




                                                               	  
held,	  that	  the	  Notice	  of	  Violation	  must	  cite	  the	  specific	  deed	  restriction	  

that	  the	  homeowner	  is	  alleged	  to	  have	  violated	  and	  the	  Association	  must	  

hold	  a	  Hearing	  based	  on	  the	  specific	  provision	  of	  the	  deed	  restriction(s)	  

the	  homeowner	  is	  alleged	  to	  have	  violated.	  	  	  

           Therefore,	  as	  a	  matter	  of	  law	  the	  subject	  Violation	  Notice	  was	  

defective	  because	  the	  failed	  to	  cite	  the	  specific	  deed	  restriction(s)	  

and/or	  rule(s)	  the	  appellants	  are	  alleged	  to	  have	  violated.	  	  Further,	  the	  

subject	  Violation	  Notice	  also	  failed	  to	  identify	  a	  specific	  cure	  date	  simply	  

saying	  comply	  before	  the	  “August	  inspection”,	  which	  was	  particularly	  

invalid	  in	  regards	  to	  the	  subject	  Notice	  of	  Violation	  which	  is	  dated	  

October	  22,	  2013.65	  	  

           Even	  if	  the	  Appellee	  argues	  that	  no	  cure	  date	  was	  necessary	  

because	  this	  was	  a	  second	  violation,	  once	  the	  subject	  Violation	  Notice	  

provides	  a	  cure	  date,	  it	  must	  provide	  a	  valid	  cure	  date,	  which	  complies	  

which	  the	  Texas	  Property	  Code,	  § 209.006,	  and	  the	  bylaws	  of	  the	  

Association.	  	  A	  cure	  date	  of	  before	  the	  August	  inspection	  for	  a	  violation	  

that	  allegedly	  occurred	  in	  October	  is	  clearly	  defective.	  	  

           	  

    	  

                                                           44.	  


                                                           	  
       Texas	  Property	  Code	  §	  209.006	  provides	  that	  Notice	  is	  Required	  

Before	  Enforcement	  Action:	  

       (a) Before	  a	  property	  owners’	  association	  may	  suspend	  an	  owner’s	  
           right	  to	  use	  a	  common	  area,	  file	  a	  suit	  against	  an	  owner	  other	  than	  
           a	  suit	  to	  collect	  a	  regular	  or	  special	  assessment	  or	  foreclose	  under	  
           an	  association’s	  lien,	  charge,	  an	  owner	  for	  property	  damage	  or	  
           levy	  a	  fine	  for	  a	  violation	  of	  the	  restrictions	  or	  bylaws	  or	  rules	  of	  
           the	  association,	  the	  association	  or	  it’s	  agent	  must	  give	  written	  
           notice	  to	  the	  owner	  by	  certified	  mail,	  return	  receipt	  requested.	  
	  
       (b) 	  The	  notice	  must:	  
           	  
           (1) describe	  the	  violation	  or	  property	  damage	  that	  is	  the	  basis	  for	  
                 the	  suspension,	  action,	  charge,	  or	  fine	  and	  state	  the	  amount	  
                 due	  the	  association	  from	  the	  owner,	  and…	  	  
	  
                           “While	  a	  restrictive	  covenant	  should	  be	  liberally	  
            construed	  to	  give	  effect	  to	  the	  purpose	  and	  intent,	  equitable	  
            principles	  require	  that	  covenants	  restricting	  free	  use	  of	  land	  
            which	  give	  rise	  to	  ambiguity	  or	  substantial	  doubt	  as	  to	  
            interpretation	  be	  construed	  strictly	  in	  favor	  of	  the	  homeowner	  
            and	  the	  ambiguity	  is	  resolved	  in	  favor	  of	  the	  free	  and	  unrestricted	  
            use	  of	  the	  premises.”	  	  Simon	  Property	  Group	  (Texas)	  L.P.	  v.	  May	  
            Dept.	  Stores	  Co.,	  943	  S.W.	  2d	  64	  (Tex.	  App.	  Corpus	  Christi	  1997);	  
            Macdonald	  v.	  Painter,	  441	  S.	  W.	  2d	  179	  (Tex.	  1969);	  J.	  P.	  Bdg.	  
            Enterprises,	  Inc.,	  v.	  Timberwood	  Development	  Co.,	  718	  S.	  W.	  2d	  841	  
            (Tex.	  App.	  Corpus	  Christi	  1986	  ,	  writ	  refused	  n.r.);	  City	  of	  Pasadena	  
            v.	  Gennedy,	  125	  S.W.	  687	  (Tex.	  App.	  –	  Houston	  [14th	  District]).	  	  
            Pheasant	  Run	  Homeowners	  Ass’n,	  Inc.,	  v.	  Kastor,	  47	  S.W.	  2d	  74	  	  (Tex.	  
            App.	  _	  Houston	  [14th	  District])	  2001;	  Munson	  v.	  Milton,	  948	  S.W.	  2d	  
            813	  (Tex.	  App.-­‐	  San	  Antonio	  1997).	  	  	  	  
                           	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
                           In	  Davis	  v.	  Huey,	  620	  S.W.	  2d	  at	  566,	  the	  Texas	  Supreme	  	  

                                                                     45.	  




                                                              	  
Court	  addressed	  the	  validity	  of	  covenant	  requiring	  submission	  of	  

construction	  plans	  to	  an	  “architectural	  control	  committee”,	  while	  

applying	  Texas	  common-­‐law	  rules	  of	  construction.	  	  In	  this	  case,	  the	  

subdivision	  developers	  attempted	  to	  enjoin	  Davies	  from	  building	  a	  

home	  on	  their	  lot,	  citing	  a	  refusal	  of	  the	  architectural	  control	  

committee	  to	  approve	  their	  plan	  for	  construction.	  	  The	  court	  found	  

that	  the	  developers	  had	  exceeded	  their	  authority,	  and	  determined	  

that	  the	  restrict	  covenant	  was	  void.	  	  Id.	  at	  566.	  	  	  	  

                  The	  Texas	  Supreme	  Court	  extended	  the	  rules	  in	  the	  Davis	  

  Case	  in	  Wilmoth	  v.	  Wilcox,	  743	  S.W.	  2d	  at	  658.	  	  	  

                      “The	  court	  again	  employed	  the	  strict	  construction	  
  standard	  requirements	  established	  in	  the	  Davis	  case	  to	  construe	  
  restrictive	  covenants	  strictly	  against	  the	  party	  seeking	  to	  enforce	  
  it.	  	  Davis	  and	  its	  progeny	  provide	  a	  common-­‐law	  strict	  
  construction	  of	  restrictive	  covenant	  to	  protect	  property	  owners	  
  by	  construing	  covenants	  with	  ambiguous	  language	  in	  favor	  of	  the	  
  free	  and	  unrestricted	  use	  of	  real	  property.	  	  In	  1987,	  the	  Texas	  
  legislature	  enacted	  chapter	  202	  of	  the	  Texas	  Property	  Code.	  This	  
  chapter	  was	  intended	  to	  create	  a	  mechanism	  for	  developers	  and	  
  property	  owner	  associations	  to	  enforce	  restrictive	  covenants.”	  
              	  
    In	  the	  Ashcreek	  case	  the	  court	  stated:	  
    	  
    	   “This	  Court	  recently	  addressed	  this	  issue	  in	  Crispin	  v.	  Paragan	  
                   Home,	  Inc.,	  888	  S.W.	  2d	  78	  (Tex.	  App.-­‐Houston	  [1st	  Dist.]	  
                   1994,	  writ	  denied.)	  	  There	  we	  concluded	  that:	  
    	  
                                                                 46.	  
                                                                  	  


                                                            	  
                         We	  are	  unable	  to	  discern	  a	  conflict	  between	  liberally	  
                         construing	  a	  restrictive	  covenant	  to	  give	  effect	  to	  its	  
                         purpose,	  and	  construing	  a	  restrictive	  covenant	  either	  in	  
                         favor	  of	  the	  free	  and	  unrestricted	  use	  of	  land	  or	  to	  strictly	  
                         construe	  it	  against	  a	  party	  seeking	  enforce	  it	  	  
                         Furthermore,	  section	  201.003(a)	  was	  effective…	  	  The	  
                         supreme	  court	  in	  Wilmoth	  on	  July	  1,	  1987,	  and	  denied	  a	  
                         motion	  for	  rehearing	  on	  September	  16,	  1987.	  	  In	  its	  
                         decision,	  the	  Supreme	  Court	  also	  failed	  to	  recognize	  that	  
                         the	  property	  code	  had	  overruled	  the	  principles	  upon	  
                         which	  relied.	  
                                          	  
	        Id.	  At	  81,	  n.1.	  
	  
        In	  this	  case,	  appellants	  were	  not	  given	  any	  indication	  of	  what	  

specific	  deed	  restriction	  they	  are	  alleged	  to	  have	  violated	  and,	  thus	  

appellants	  were	  denied	  legal	  Notice	  and	  a	  fair	  Hearing.	  	  The	  court’s	  

ruling	  in	  Ashcreek	  reiterates	  a	  simply	  principle	  that	  before	  a	  

homeowner’	  can	  be	  found	  in	  violation	  of	  the	  deed	  restriction(s)	  of	  the	  

Association	  they	  must	  receive	  Notice	  of	  the	  specific	  provision	  of	  	  

the	  deed	  restriction(s)	  they	  are	  alleged	  to	  have	  violated	  and	  they	  must	  

be	  given	  a	  fair	  Hearing	  based	  on	  the	  specific	  deed	  restriction	  the	  

homeowner’	  is	  alleged	  to	  have	  violated.	  	  	  	  

        In	  this	  case,	  the	  appellee	  clearly	  based	  its	  decision	  on	  a	  business	  

decision	  and	  said	  so	  in	  a	  letter	  from	  their	  counsel	  announcing	  the	  

decision	  of	  the	  Board.	  	  	  The	  Board’s	  decision	  was	  based	  on	  a	  “business	  	  

                                                          47.	  


                                                             	  
decision”	  as	  to	  the	  best	  interests	  of	  the	  Association	  (in	  other	  words	  the	  

best	  interest	  of	  the	  developer,	  Newland	  Properties,	  who	  the	  only	  voting	  

members	  of	  the	  Board	  worked	  for),	  not	  because	  a	  violation	  of	  a	  deed	  

restriction.	  	  	  

         The	  appellants	  were	  denied	  their	  most	  basic	  rights,	  that	  of	  

reasonable	  Notice	  and	  a	  fair	  Hearing	  with	  a	  reasonable	  opportunity	  to	  

be	  heard	  and	  present	  evidence,	  “due	  process”.	  	  Allowing	  a	  homeowners’	  

association	  to	  take	  enforcement	  action	  without	  giving	  a	  homeowners	  

specific	  notice	  of	  the	  deed	  restriction	  that	  it	  claimed	  the	  homeowner	  

violated	  is	  a	  denial	  of	  due	  process.	  	  	  	  It	  would	  be	  akin	  to	  charging	  a	  

person	  with	  a	  crime	  and	  not	  telling	  them	  what	  offense	  they	  were	  

charged	  with.	  

   	  (B)	  APPELLEE	  VIOLATED	  TEXAS	  PROPERTY	  CODE	  209.005	  
AND	  REFUSED	  TO	  PRODUCE	  RELEVANT	  DOCUMENTS	  TO	  WHICH	  
APPELLANTS	  WERE	  ENTITLED	  TO	  OBTAIN	  BY	  STATUTE	  
   	  
   Appellee	  has	  violated	  the	  Texas	  Property	  Code	  	  § 209.005,	  by	  failing	  

to	  provide	  appellants	  with	  the	  properly	  requested	  records	  of	  the	  

appellee.	  	  Appellants’	  have	  made	  numerous	  requests	  pursuant	  to	  Texas	  

Property	  Code	  	  § 209.005,	  for	  records	  of	  the	  Association.66	  	  As	  part	  of	  	  

                                                               48.	  




                                                                  	  
appellee’s	  dilatory	  strategy,	  counsel	  for	  appellee	  objected	  to	  producing	  

the	  records	  primarily	  arguing	  that	  since	  suit	  has	  been	  filed	  all	  requests	  

for	  documents	  must	  be	  made	  by	  a	  formal	  document	  requests.67	  	  

         Appellants	  are	  unaware	  of	  any	  legal	  authority,	  which	  suspends	  

appellee’s	  obligations	  under	  Texas	  Property	  Code	  	  § 209.005,	  to	  make	  

the	  books	  and	  records	  of	  the	  Association	  reasonably	  available	  to	  

homeowners’	  after	  they	  have	  filed	  suit.	  	  	  

         Texas	  Property	  	  § 209.005	  in	  pertinent	  part	  provides:	  

    (c) Notwithstanding	  a	  provision	  in	  a	  dedicatory	  instrument,	  a	  
        property	  owners’	  association	  shall	  make	  the	  books	  and	  records	  of	  
        the	  association,	  including	  financial	  records,	  open	  to	  and	  
        reasonably	  available	  to	  for	  examination	  by	  an	  owner,	  or	  a	  person	  
        designated	  in	  a	  writing	  signed	  by	  the	  owner	  as	  the	  owners’	  agent,	  
        attorney,	  or	  certified	  public	  accountant,	  in	  accordance	  with	  this	  
        section.	  	  An	  owner	  is	  entitled	  to	  obtain	  from	  the	  association	  
        copies	  of	  information	  contained	  in	  the	  books	  and	  records…	  
        	  
   (i)       ….An	  Association	  may	  not	  charge	  an	  owner	  for	  the	  compilation,	  
             production,	  or	  reproduction	  of	  information	  requested	  under	  
             this	  section	  unless	  the	  policy	  prescribing	  those	  costs	  has	  been	  
             recorded	  as	  required	  by	  this	  subsection.	  
             	  
      The	  appellee	  is	  in	  violation	  of	  the	  Texas	  Property	  Code	  § 209.005,	  	  

because	  of	  its	  failure	  to	  produce	  any	  records	  pursuant	  to	  appellants’	  	  

many	  requests	  for	  the	  production	  records.	  	  	  Appellants’	  first	  request	  	  

                                                        49.	  




                                                           	  
sent,	  pursuant	  to	  the	  Texas	  Property	  Code,	  was	  dated	  December	  9,	  2013,	  

and	  was	  sent	  to	  the	  Appellee	  by	  certified	  mail.	  	  	  

        The	  letter	  requested	  a	  summary	  of	  the	  dedicatory	  violation	  history	  

of	  the	  Association,	  with	  confidential	  information	  redacted	  as	  specifically	  

provided	  in	  Texas	  Property	  Code	  	  § 209.005.68	  	  	  The	  Appellee	  has	  refused	  

to	  provide	  any	  records	  pursuant	  to	  appellants’	  five	  requests	  for	  

documents	  pursuant	  to	  Texas	  Property	  Code	  §	  209.005.69	  	  The	  appellee	  

has	  never	  communicated	  to	  the	  appellants	  that	  they	  were	  unable	  to	  

produce	  the	  records	  as	  required	  by,	  	  § 209.005	  (f)(1)(2)	  of	  the	  Texas	  

Property	  Code.	  	  

        The	  appellee	  and	  the	  trial	  court	  took	  the	  position	  that	  the	  Texas	  

Property	  Code	  is	  not	  applicable	  after	  appellants	  filed	  suit	  with	  regards	  

to	  the	  Association’s	  obligation	  to	  make	  the	  books	  and	  records	  of	  the	  

Association	  reasonably	  available	  to	  appellants.70	  	  The	  court	  Phillips	  J.,	  

went	  so	  far	  as	  to	  say	  that	  appellants	  should	  have	  obtained	  the	  records	  

before	  filing	  suit.71	  

        In	  fact,	  the	  limited	  authority	  discovered	  by	  appellants’	  counsel,	  

suggests	  that	  the	  statutory	  rights	  of	  the	  appellants	  to	  records	  of	  appellee	  	  

                                                            50.	  




                                                               	  
do	  not	  change	  after	  suit	  is	  filed.	  	  Appellee	  has	  refused	  to	  produce	  

documents	  requested	  pursuant	  to	  a	  series	  of	  requests	  that	  Appellants’	  

have	  made	  pursuant	  to	  Texas	  Property	  Code,	  § 209.005,	  saying	  while	  

this	  matter	  is	  in	  litigation	  any	  requests	  for	  documents	  must	  be	  made	  as	  

a	  formal	  document	  request.72	  	  

       From	  December	  9,	  2013,	  until	  the	  parties’	  Cross	  Motions	  for	  

Summary	  Judgment	  the	  appellants’	  have	  made	  several	  other	  Formal	  

Discovery	  Requests	  for	  records	  which	  complies	  with	  Texas	  Property	  

Code	  	  § 209.005	  and	  the	  Association	  has	  failed	  to	  follow	  the	  procedure	  

laid	  out	  in	  Texas	  Property	  Code	  § 209.005,	  and	  simply	  refused	  to	  provide	  

the	  requested	  information.73	  	  

       Appellants’	  first	  formal	  request	  dated	  December	  9,	  2013,	  was	  

contained	  in	  a	  certified	  letter	  to	  Diane	  Bottema,	  property	  manager,	  

requested:	  

        “I	  am	  again	  requesting	  a	  copy	  of	  the	  dedicatory	  violation	  history	  of	  
the	  Falcon	  Pointe	  Community	  Association.	  	  I	  am	  also	  requesting	  a	  
summary	  of	  the	  fines	  imposed	  for	  each	  violation	  identified.	  	  To	  be	  
perfectly	  clear,	  I	  am	  not	  seeking	  the	  identity	  or	  names	  and	  addresses	  of	  
the	  Homeowners’	  involved.	  	  I	  agree	  any	  information	  regarding	  the	  
identity	  of	  homeowners	  may	  be	  redacted	  or	  otherwise	  deleted.”74	  	  	  
                                                            	  
                                                            	  
                                                        51.	  




                                                           	  
        In	  response	  to	  that	  request	  appellants	  were	  advised	  pursuant	  to	  a	  

letter	  dated	  January	  13,	  2013,	  letter	  from	  an	  attorney	  who	  represented	  

the	  Association:	  

       “The	  Association	  will	  comply	  with	  all	  lawful	  requests	  for	  
  documents	  submitted	  under	  the	  Property	  Code.	  	  Under	  Texas	  
  Property	  Code	  	  § 209.005,	  certain	  records	  must	  be	  made	  available;	  
  however,	  a	  property	  owners’	  association	  “is	  not	  required	  to	  release	  or	  
  allow	  inspection	  of	  any	  books	  or	  records	  that	  identify	  the	  dedicatory	  
  instrument	  violation	  history	  of	  an	  individual	  owner	  of	  an	  association.”	  
  	  
       “To	  the	  extent	  that	  you	  wish	  for	  a	  summary	  of	  information.	  	  I	  
believe	  that	  should	  be	  requested	  through	  an	  interrogatory	  now	  that	  this	  
matter	  is	  in	  litigation	  and	  the	  parties	  are	  conducting	  discovery.	  	  To	  the	  
extent	  that	  your	  letter	  constitutes	  a	  discovery	  request,	  Falcon	  Pointe	  
Community	  Association	  objects	  to	  the	  discovery	  request,	  as	  vague,	  
overbroad,	  unduly	  burdensome,	  and	  seeking	  information	  that	  is	  neither	  
relevant	  nor	  likely	  to	  lead	  to	  the	  discovery	  of	  any	  relevant	  or	  admissible	  
evidence.	  	  In	  addition,	  objection	  is	  made	  insofar	  as	  the	  requests	  (sic)	  
seek	  information	  that	  is	  confidential	  under	  Texas	  law”.75	  	  
       	  
       Appellants’	  request	  for	  production	  of	  a	  summary	  dedicatory	  

violation	  history	  of	  the	  Association,	  with	  all	  confidential	  information	  

redacted	  was	  entirely	  consistent	  with	  Tex.	  Prop.	  Code	  §	  209.005.	  	  On	  May	  

23,	  2014,	  appellants’	  sent	  a	  letter	  certified	  mail	  to	  counsel	  for	  appellee	  

asking	  for	  copies	  of	  all	  financial	  records	  of	  the	  Association.76	  	  	  	  

Appellants’	  received	  the	  following	  response	  to	  that	  request	  pursuant	  to	  

a	  letter	  from	  David	  Campbell	  dated	  June	  10,	  2014:	  

                                                           52.	  



                                                              	  
        “I	  write	  this	  correspondence	  in	  response	  to	  your	  letter	  dated	  May	  
23,	  2014,	  in	  which	  you	  state	  that	  you	  “wish	  to	  get	  copies	  of	  the	  financial	  
records”	  of	  appellee,	  Falcon	  Pointe	  Community	  Association.	  	  	  Any	  
requests	  for	  documents	  should	  be	  submitted	  as	  a	  formal	  discovery	  
requests	  as	  this	  matter	  is	  in	  litigation.	  	  After	  receiving	  your	  letter,	  we	  
have	  received	  a	  request	  for	  production	  “any	  and	  all	  of	  the	  books	  and	  
records	  of	  the	  Falcon	  Pointe	  Community	  Association,	  including	  but	  not	  
limited	  to	  all	  financial	  records….”	  	  Defendant	  Falcon	  Pointe	  Community	  
Association	  will	  respond	  to	  this	  discovery	  request	  pursuant	  the	  Texas	  
Rules	  of	  Civil	  Procedure.77	  	  	  
	  
        On	  June	  12,	  2014,	  appellants’	  sent	  a	  certified	  letter	  to	  Diane	  

Bottema,	  Property	  Manager	  for	  the	  Association	  requesting	  the	  following	  

documents:	  

       “I	  hereby	  requests	  copies	  of	  all	  of	  the	  books	  and	  records	  of	  the	  

Falcon	  Pointe	  Community	  Association	  pursuant	  to	  the	  Texas	  Property	  

Code”.78	  

         Appellants’	  received	  the	  following	  reply	  to	  that	  request	  in	  

pertinent	  part:	  

         “As	  this	  matter	  is	  in	  litigation,	  all	  requests	  for	  documents	  should	  

be	  submitted	  as	  a	  formal	  discovery	  request	  to	  the	  Falcon	  Pointe	  	  

Community	  association	  (“Falcon	  Pointe”)	  through	  it’s	  counsel.”79	  	  	  

	        	  By	  letter	  dated	  June	  20,	  2014,	  appellee	  reiterated	  its	  position	  that	  

any	  request	  for	  documents	  had	  to	  be	  made	  by	  formal	  document	  	  

                                                         53.	  



                                                            	  
request.80	  	  Appellee’s	  attorneys’	  have	  also	  requested	  that	  appellants	  

make	  discovery	  requests	  formally	  in	  court.81	  	  The	  only	  documents	  

appellee’s	  have	  released	  to	  appellants	  were	  a	  copy	  of	  it’s	  policy	  of	  

insurance,	  and	  less	  than	  twenty	  pages	  of	  minutes	  of	  irrelevant	  board	  

meetings	  and	  two	  Budgets.	  	  	  Those	  documents	  were	  produced	  by	  Ranier	  

Ficken,	  President	  of	  the	  Association	  pursuant	  to	  the	  Notice	  to	  take	  his	  

Deposition	  Duces	  Tecum	  that	  requested	  virtually	  all	  of	  the	  records	  of	  

the	  Association.82	  	  

       Those	  documents	  were	  produced	  pursuant	  to	  the	  Notice	  to	  Take	  

the	  Deposition	  Duces	  Tecum,	  of	  Ranier	  Ficken,	  the	  president	  of	  the	  

Association.	  	  Appellee	  has	  refused	  to	  produce	  any	  correspondence	  

between	  the	  parties	  or	  any	  other	  document	  relevant	  to	  this	  case.	  	  The	  

appellee	  even	  refused	  to	  produce	  copies	  of	  the	  subject	  Violation	  Notice.	  

       Appellants	  have	  requested	  formal	  discovery	  in	  the	  form	  of	  

Requests	  for	  Production	  of	  Documents	  and	  Notice	  to	  take	  Depositions	  	  

Duces	  Tecum.	  	  Appellants	  have	  requested	  copies	  of	  all	  books	  and	  	  

records	  of	  the	  Association.	  The	  attorney	  for	  the	  appellee	  indicated	  that	  

appellee	  would	  not	  comply	  with	  future	  requests	  for	  documents	  unless	  	  

	  

                                                       54.	  


                                                          	  
they	  were	  submitted	  and	  ordered	  through	  the	  court	  in	  violation	  of	  Texas	  

Property	  Code	  §	  	  209.005.83	  	  	  

        Appellants’	  requests	  were	  made	  to	  the	  appellee	  pursuant	  to	  Texas	  

Property	  Code,	  §	  209.005	  which	  grants	  to	  the	  appellants	  a	  statutory	  right	  

to	  the	  requested	  documents.	  	  Appellee	  cannot	  escape	  its	  responsibilities	  

under	  Texas	  Property	  Code	  § 209.005,	  by	  relying	  on	  the	  claim	  that	  once	  

appellants’	  filed	  suit	  they	  must	  make	  a	  formal	  discovery	  requests	  to	  

obtain	  the	  requested	  documents	  and	  then	  appellee	  is	  free	  to	  assert	  

standard	  discovery	  objection	  to	  the	  production.	  	  	  

        The	  appellee	  has	  circumvented	  the	  rights	  granted	  homeowners’	  

under	  Texas	  Property	  Code	  §	  209.005.	  	  The	  books	  and	  records	  of	  the	  

Association	  belong	  to	  the	  homeowners’	  of	  the	  Association,	  and	  

therefore,	  the	  rules	  of	  evidence	  do	  not	  effect	  the	  obligation	  of	  the	  

appellee	  to	  release	  records	  requested	  pursuant	  to	  Texas	  Property	  Code§

209.005.	  	  	  The	  appellants	  have	  made	  numerous	  formal	  requests	  under	  

Texas	  Property	  Code	  § 209.005,	  after	  filing	  suit	  in	  this	  matter,	  as	  well	  as	  	  

numerous	  discovery	  requests.	  	  	  

        The	  appellee	  has	  refused	  to	  produce	  the	  requested	  documents	  	  

                                                          55.	  




                                                           	  
responding	  by	  saying	  since	  suit	  has	  been	  filed,	  appellants	  must	  make	  an	  

official	  document	  request	  in	  the	  lawsuit	  in	  order	  to	  obtain	  the	  books	  and	  

records	  of	  the	  Association	  and	  the	  trial	  court	  must	  order	  the	  same.	  	  

Appellee	  is	  basically	  saying	  any	  homeowner’	  except	  the	  appellants	  are	  

entitled	  to	  copies	  of	  the	  books	  and	  records	  of	  the	  Association,	  because	  

they	  filed	  suit.	  	  	  

          Homeowners’	  who	  have	  filed	  suit	  are	  the	  homeowners’	  who	  need	  

the	  books	  and	  records	  of	  the	  Association	  the	  most.	  	  Appellee	  should	  

have	  been	  found	  by	  the	  trial	  court,	  as	  a	  matter	  of	  law	  to	  have	  violated	  

Texas	  Property	  Code	  	  §	  209.005,	  for	  failing	  to	  produce	  the	  books	  and	  

records	  of	  the	  Association	  pursuant	  to	  appellants’	  many	  requests	  

enumerated	  above.	  	  	  

             The	  trial	  court	  should	  have	  also	  granted	  appellants’	  Motion	  for	  

Partial	  Summary	  Judgment	  and	  denied	  appellee’s	  Motion	  for	  Traditional	  

and	  No-­‐Evidence	  Summary	  Judgment.	  	  Further	  the	  trial	  court	  refused	  to	  

hear	  appellants’	  three	  Motions	  to	  Compel	  the	  production	  of	  documents	  

and	  witnesses	  in	  violation	  of	  its’	  	  

own	  policy.	  	  

                                                                   56.	  




                                                            	  
         In	  Burton	  v.	  Cravey,	  759	  S.W.	  2d	  160	  (Houston	  1st	  District	  1988):	  

The	  Court	  of	  Appeals,	  Duggan,	  J.,	  held	  absent	  proof	  by	  association	  of	  

improper	  purpose	  for	  inspecting	  records,	  owners	  were	  entitled	  to	  

inspect	  all	  pertinent	  records	  including	  those	  of	  association’s	  attorney.	  	  

In	  this	  case,	  appellants’	  numerous	  requests	  for	  documents	  were	  

necessary	  in	  order	  for	  the	  appellants	  to	  prosecute	  their	  Declaratory	  

Judgment	  Action,	  which	  included	  claims	  of	  deceptive	  trade	  practices.84	  	  

         In	  the	  Burton	  case	  the	  court,	  rejected	  appellee’s	  argument	  that	  the	  

request	  for	  inspection	  of	  records	  were	  subject	  the	  rules	  of	  discovery,	  

specifically	  rejecting	  the	  appellee’s	  argument	  that	  the	  request	  was	  

unduly	  burdensome.	  	  Ruling	  that	  unduly	  burdensome	  was	  not	  

applicable	  to	  appellants’	  statutory	  requests	  for	  records.	  	  	  Accordingly,	  

this	  court	  should	  also	  reject	  the	  appellee’s	  argument	  that	  appellants’	  

requests	  were	  unduly	  burdensome	  and	  not	  relevant	  which	  are	  the	  only	  

reasons	  appellee	  has	  put	  forth	  for	  not	  producing	  the	  requested	  copies	  of	  

the	  books	  and	  records	  of	  the	  appellee.	  

         	  

         	  

                                                                57.	  




                                                         	  
       2.	    DID	  THE	  TRIAL	  COURT,	  PHILLIPS,	  J.,	  ERR	  IN	  REFUSING	  TO	  
       RULE	  ON	  APPELLANTS’	  THREE	  MOTIONS	  TO	  COMPEL	  AND	  MOTION	  
       FOR	  CONTINUANCE	  TO	  COMPLETE	  DISCOVERY	  PRIOR	  TO	  RULING	  
       ON	  THE	  PARTIES’	  CROSS	  MOTIONS	  FOR	  SUMMARY	  JUDGMENT.	  
	  
                Fundamental	  requirements	  of	  due	  process	  demand	  that	  a	  party	  be	  

       given	  a	  reasonable	  opportunity	  to	  be	  heard	  U.S.	  Const.	  Amendment	  14.85	  	  

       Similarly,	  the	  Constitution	  of	  the	  State	  of	  Texas	  provides	  that	  “no	  citizen	  

       of	  this	  State	  shall	  be	  deprived	  of	  life,	  liberty,	  property,	  privileges	  or	  

       immunities,	  or	  in	  any	  manner	  disenfranchised,	  except	  by	  the	  due	  course	  

       of	  the	  law	  of	  the	  land.	  	  Texas	  Const.	  Art.	  1	  §19.86	  	  	  

                The	  purpose	  of	  discovery	  is	  to	  allow	  the	  parties	  to	  obtain	  the	  fullest	  

       knowledge	  of	  facts	  and	  issues	  prior	  to	  trial.	  West	  v.	  Solite,	  563	  S.W.	  2d	  

       240,	  243	  (Tex.	  1978).	  	  Thus,	  orders	  prohibiting	  discovery	  may	  constitute	  

       an	  abuse	  of	  discretion.	  	  See	  Helfand	  v.	  Coane,	  12	  S.W.	  3d	  152,	  155	  (Tex.	  

       App.	  Houston	  [1st	  Dist.]	  2000,	  pet	  denied),	  also	  Tex.	  R.	  Civ.	  P.	  192.3,	  (“A	  

       court	  abuses	  its	  discretion	  in	  unreasonably	  restricting	  a	  party’s	  access	  

       to	  information	  through	  discovery.”).	  	  	  

                The	  rule	  regarding	  the	  scope	  of	  discovery	  is	  broad.	  	  “In	  general	  a	  

       party	  may	  obtain	  discovery	  regarding	  any	  matter	  that	  is	  not	  privileged	  

       and	  is	  relevant	  to	  the	  subject	  matter	  of	  the	  pending	  action,	  whether	  it	  	  

                                                                           58.	  



                                                                              	  
relates	  to	  the	  claim	  or	  defense	  of	  the	  party	  seeking	  discovery	  or	  the	  

claim	  or	  defense	  of	  any	  other	  party.”	  	  TEX	  CIV.	  192.3	  (a).	  	  This	  rule	  

reflects	  the	  ultimate	  purpose	  of	  discovery,	  which	  is	  to	  “seek	  truth,	  so	  

that	  disputes	  may	  be	  decided	  by	  those	  facts	  that	  are	  revealed,	  rather	  

than	  concealed.”	  	  Axelson,	  Inc.,	  et	  al.,	  v.	  The	  Honorable	  Grainger	  W.	  

McIIhany,	  798	  S.W.	  2d	  550,	  555	  (Tex.	  1990).	  	  Due	  process	  in	  all	  cases	  is	  

necessary	  to	  insure	  that	  all	  people	  have	  equal	  rights	  to	  petition	  the	  

court	  and	  to	  be	  heard	  and	  have	  equal	  protection	  of	  the	  law.	  	  A	  trial	  court	  

abuses	  its	  discretion	  when	  it	  acts	  without	  reference	  to	  any	  guiding	  rules	  

and	  principles,	  or	  in	  other	  words	  acts	  in	  an	  arbitrary	  or	  unreasonable	  

manner.	  	  Downer	  v.	  Aquamarine	  Operations,	  Inc.,	  701	  S.W.	  2d.	  238,	  241-­‐

242	  (Tex.	  1985),	  cert	  denied,	  476	  U.S.	  1159,	  106	  S.Ct.	  2279,	  90	  L.Ed.	  2d	  721	  

(1986).	  	  

        Before	  granting	  a	  no-­‐evidence	  motion	  for	  summary	  judgment	  the	  

trial	  court	  must	  allow	  the	  non-­‐movants	  an	  adequate	  time	  for	  discovery.	  	  

Tex.	  R.	  Civ.	  Proc.	  166a(1).	  	  In	  determining	  whether	  the	  trial	  court	  has	  

allowed	  adequate	  time	  for	  discovery,	  the	  reviewing	  court	  should	  

determine	  (a)	  the	  nature	  of	  the	  case;	  (b)	  the	  nature	  of	  evidence	  	  

        	  

                                                            59.	  


                                                               	  
necessary	  to	  controvert	  the	  no	  evidence	  motion;	  (3)	  the	  length	  of	  time	  	  

the	  case	  was	  active;	  (4)	  the	  amount	  of	  time	  the	  no	  evidence	  motion	  was	  

on	  file;	  (5)	  whether	  the	  movant	  for	  summary	  judgment	  had	  requested	  

stricter	  deadlines	  for	  discovery;	  (6)	  The	  amount	  of	  discovery	  that	  had	  

already	  taken	  place;	  and	  whether	  the	  discovery	  deadlines	  in	  place	  were	  

specific	  or	  vague.	  	  Moorehouse	  v.	  Chase	  Manhattan	  Bank,	  76	  S.W.	  3d	  587,	  

591	  (Tex.	  App—San	  Antonio	  2002,	  no	  writ);	  Martinez	  v.	  City	  of	  San	  

Antonio,	  40	  S.W.	  3d	  587,	  591	  (Tex.	  App.—San	  Antonio	  2001,	  pet	  denied).	  

       	  Appellants’	  have	  been	  denied	  due	  process	  by	  the	  refusal	  of	  Judge	  

Phillips	  to	  allow	  them	  to	  be	  heard	  on	  their	  three	  Discovery	  Motions	  and	  

Motion	  for	  Continuance	  to	  Complete	  Discovery,	  before	  ruling	  on	  the	  

parties’	  Cross	  Motions	  for	  Summary	  Judgment.	  	  	  There	  is	  no	  justifiable	  

reason	  why	  Judge	  Phillips	  refused	  to	  hear	  Appellants’	  properly	  filed	  

three	  Motions	  to	  Compel	  Discovery	  and	  Motion	  for	  Continuance	  to	  

Complete	  Discovery.	  	  The	  discovery	  sought	  by	  appellant	  was	  intended	  to	  

respond	  to	  the	  appellee’s	  Motion	  for	  Summary	  Judgment.	  	  Brewer	  &	  

Pritchard,	  PC	  v.	  Johnson,	  167	  S.W.	  3d	  460,	  469	  (Tex.	  App.—Houston	  (14th	  

Dist.)	  2005,	  rehearing	  overruled).	  

	  

                                                      60.	  


                                                         	  
	        A	  litigant	  who	  blocks	  discovery	  and	  withholds	  evidence	  cannot	  

use	  the	  non-­‐movant’s	  lack	  of	  evidence	  to	  win	  a	  summary	  judgment.	  	  

Tempay,	  Inc.,	  v.	  TNT	  Concrete	  &	  Construction,	  Inc.,	  37	  S.W.	  3d	  517,	  521-­‐

522	  (Tex.	  App.—Austion	  2001,	  no	  writ)	  citing	  Robert	  W.	  Clore,	  Texas	  Rule	  

of	  Civil	  Procedure	  166a(1);	  A	  New	  Weapon	  for	  Texas	  Defendants,	  29	  St.	  

Mary’s	  L.	  J.	  813,	  843	  (1998).	  	  “The	  ultimate	  purpose	  of	  Discovery	  is	  to	  

seek	  the	  truth	  so	  that	  disputes	  are	  decided	  by	  what	  the	  facts	  reveal,	  not	  

by	  what	  facts	  are	  concealed.”	  	  Jampole	  v.	  Touchy,	  673	  S.W.	  2d	  569,	  573	  

(Tex.	  1984).	  

          In	  this	  case,	  the	  Motion	  for	  Continuance	  to	  Complete	  Discovery	  

was	  not	  only	  timely	  filed	  but	  it	  states	  a	  number	  of	  irrefutable	  reasons	  

why	  the	  Motion	  should	  have	  been	  heard	  and	  granted.	  	  The	  Motion	  was	  

also	  verified	  and	  had	  a	  detailed	  affidavit	  explaining	  the	  specific	  need	  for	  

the	  requested	  discovery.87	  	  

          The	  subject	  case	  has	  been	  on	  file	  for	  ten	  months	  prior	  to	  the	  court	  

granting	  Appellee’s	  Motion	  for	  Traditional	  No-­‐Evidence	  Summary	  

Judgment.	  	  The	  discovery	  cutoff	  set	  by	  Judge	  Phillips	  was	  September	  30,	  	  

	  

	  

                                                         61.	  


                                                            	  
2014.	  	  The	  court	  granted	  appellee’s	  Motion	  for	  Traditional	  and	  No-­‐	  

Evidence	  Summary	  Judgment	  on	  September	  15,	  2014.88	  	  Appellants	  

have	  filed	  Six	  Motions	  to	  Compel	  Discovery	  and,	  only	  three	  have	  been	  

heard.	  	  	  

             The	  Motions	  were	  made	  necessary	  by	  the	  planned	  dilatory	  actions	  

of	  defense	  counsel	  in	  refusing	  to	  cooperate	  with	  discovery.	  	  	  Appellants	  

did	  not	  even	  have	  the	  transcripts	  of	  the	  two	  depositions	  they	  were	  

allowed	  to	  take	  of	  Ranier	  Ficken,	  president	  of	  the	  appellee	  and	  Diane	  

Bottema,	  the	  property	  manager,	  at	  the	  time	  the	  Summary	  Judgment	  

Briefs	  in	  this	  matter	  were	  due	  in	  the	  trial	  court.89	  

             The	  appellate	  court,	  in	  Nelson	  v.	  PNC	  Mortgage	  Corp.,	  139	  S.W.	  3d	  

442	  (2004),	  held:	  “But	  Nelson,	  even	  as	  an	  incarcerated	  prisoner	  was	  

entitled	  to	  a	  ruling	  on	  the	  numerous	  discovery	  motions	  he	  filed	  and	  

requests	  to	  be	  heard.	  	  The	  trial	  court’s	  failure	  to	  rule	  on	  Nelson’s	  

discovery	  motions	  foreclosed	  any	  possibility	  of	  Nelson	  exercising	  his	  

right	  to	  obtain	  reasonable	  discovery	  before	  summary	  judgment	  was	  

rendered	  against	  him.”	  	  Id.	  at	  444,	  445.	  	  	  The	  court	  also	  ruled	  that	  the	  

court	  should	  have	  held	  a	  hearing	  on	  Nelson’s	  Motion	  for	  Continuance.	  	  	  

             	  

                                                                      62.	  


                                                               	  
           The	  court	  went	  on	  to	  state:	  

           “In	  reviewing	  this	  case	  on	  appeal	  our	  concern	  is	  not	  so	  much	  with	  

the	  alleged	  errors	  in	  the	  trial	  court	  rulings.	  	  Instead,	  our	  concern	  lies	  

with	  the	  trial	  court’s	  repeated	  failure	  to	  hear	  or	  rule	  on	  the	  numerous	  

Motions	  filed	  by	  Nelson	  despite	  Nelson’s	  persistent	  requests	  for	  action.	  	  	  

           A	  trial	  court	  is	  required	  to	  consider	  and	  rule	  upon	  a	  motion	  within	  

a	  reasonable	  time.	  	  See	  In	  re	  Ramirez,	  994	  S.W.	  2d	  682,	  683	  (Tex.	  App.	  

San	  Antonio	  1998,	  orig.	  proceeding).	  	  In	  this	  case	  the	  vast	  majority	  of	  

Nelson’s	  Motions	  were	  never	  ruled	  on.	  	  Yet	  Washington	  Mutual	  and	  

Barrett	  Burke’s	  were	  set	  promptly	  and	  ruled	  on	  in	  Nelson’s	  absence.	  ”	  Id.	  	  

at	  444.	  

           “The	  trial	  court	  granted	  summary	  judgment	  against	  Nelson	  

without	  giving	  any	  apparent	  consideration	  to	  his	  discovery	  motions	  

before	  ordering	  that	  he	  take	  nothing	  by	  his	  claims,	  Nelson	  was	  not	  given	  

a	  reasonable	  opportunity	  to	  be	  heard	  on	  the	  significant	  issue	  of	  his	  

access	  to	  evidence	  that	  may	  have	  supported	  his	  claims.	  	  Fundamental	  

requirements	  of	  due	  process	  demand	  that	  a	  party	  to	  cause	  be	  given	  and	  	  

opportunity	  to	  be	  heard.	  	  Cf.	  Creel	  v.	  Dist.	  Attorney	  for	  Medina	  County,	  	  

	  

                                                            63.	  


                                                               	  
818	  S.W.	  2d	  45,	  46	  (Tex.	  1991).	  	  	  

           	  “In	  his	  motions	  to	  continue	  the	  hearing	  on	  Washington	  Mutual	  

and	  Barrett	  Burke’s	  Motion	  for	  Summary	  Judgment,	  Nelson	  made	  the	  

trial	  court	  aware	  of	  the	  fact	  it	  had	  not	  ruled	  on	  his	  pending	  discovery	  

motions	  including	  motions	  to	  compel	  discovery.”	  	  Id.	  at	  444.	  	  The	  Nelson	  

case	  is	  factually	  analogous	  to	  this	  case.	  	  Appellants	  filed	  six	  Motions	  to	  

Compel	  Discovery,	  three	  of	  their	  Motions	  remain	  unheard.	  	  	  Appellants’	  

Motion	  for	  Continuance	  to	  Complete	  Discovery	  also	  remains	  unheard.	  

        Repeatedly	  in	  this	  case	  the	  trial	  court,	  Phillips,	  J.,	  refused	  to	  grant	  

the	  discovery	  requested	  by	  appellants.	  	  The	  trial	  court	  repeatedly	  

granted	  appellee’s	  requests	  that	  the	  appellants’	  requested	  discovery	  be	  

blocked	  and	  stopped.	  	  However,	  appellee	  cannot	  block	  discovery	  and	  

then	  be	  granted	  dismissal	  of	  appellants’	  causes	  of	  action.	  	  Fair	  play,	  Rule	  

166a	  and	  due	  process	  do	  not	  allow	  this	  maneuver.	  	  Tex.	  R.	  Civ.	  Proc.	  

166a;	  Tempay,	  Inc.	  v.	  TNT	  Concrete	  Construction,	  Inc.,	  37	  S.W.	  3d	  517,	  

521-­‐522	  (Tex.	  App—Austin	  2001,	  no	  writ)	  citing	  Thomas	  R.	  Phillips,	  Texas	  

Supreme	  Court	  Update,	  60	  Tex.	  B.J.	  858,	  861	  (1997);	  Brewer	  &	  Pritchard,	  

PC	  v.	  Johnson,	  167	  S.W.	  3d	  460,	  469	  (Tex.	  App.—Houston	  [14th	  Dist.]	  2005,	  	  

rehearing	  overruled);	  Jampole	  v.	  Touchy,	  673	  S.W.	  2d	  569,	  573	  (Tex.	  	  

                                                                64.	  


                                                                   	  
1984).	  	  	  	  

            The	  trial	  court	  erred	  and	  abused	  its	  discretion,	  when	  it	  granted	  

appellees’	  demands	  to	  block	  and	  stop	  appellants’	  requested	  Discovery,	  

and	  then	  dismissed	  appellants’	  causes	  of	  action	  by	  granting	  appellee’s	  

No-­‐Evidence	  and	  Traditional	  Motion	  for	  Summary	  Judgment	  and	  

awarding	  attorneys’	  fees.	  	  The	  trial	  court’s	  granting	  of	  the	  No	  Evidence	  

and	  Traditional	  Motion	  for	  Summary	  Judgment	  should	  be	  reversed	  and	  

the	  court	  ordered	  to	  direct	  a	  verdict	  for	  the	  appellants’	  on	  their	  Motion	  

for	  Partial	  Summary	  Judgment	  and	  to	  remand	  appellants’	  other	  claims	  

for	  full	  discovery	  and	  a	  trial	  on	  the	  merits.	  	  	  

3.	    DID	  THE	  TRIAL	  COURT,	  PHILLIPS,	  J.,	  ERR	  IN	  DISMISSING	  
APPELLANTS’	  TEXAS	  DECEPTIVE	  TRADE	  PRACTICES	  ACT	  CLAIMS	  
CONTAINED	  IN	  THEIR	  FOURTH	  AND	  FIFTH	  AMENDED	  COMPLAINTS	  	  
	  
       Appellee	  has	  violated	  the	  Texas	  Deceptive	  Trade	  Practices	  Act,	  

(hereinafter	  “DTPA”).90	  	  V.T.C.A.,	  Bus.	  &	  C.,	  Section	  17.50:	  (a),	  in	  two	  	  

regards.	  	  First,	  as	  outlined	  above	  the	  property	  manager,	  Diane	  Bottema	  

made	  false	  and	  misleading	  statements	  orally	  and	  in	  writing	  that	  

appellants’	  were	  not	  entitled	  to	  a	  Hearing	  of	  their	  alleged	  violations	  of	  

the	  deed	  restrictions,	  in	  matters	  of	  clear	  violations	  of	  the	  rules	  of	  the	  	  

	  

                                                                65.	  


                                                                   	  
Association.	  	  	  

          	  Based	  on	  the	  property	  managers	  misrepresentation	  of	  the	  

appellants	  did	  not	  request	  a	  Hearing	  regarding	  the	  first	  Violation	  Notice	  

and	  tore	  down	  the	  lattice	  from	  their	  fence,	  as	  demanded	  by	  appellee.	  	  

Appellants	  consequently	  suffered	  damage	  for	  the	  fair	  value	  of	  the	  

materials	  and	  labor	  expend	  to	  add	  the	  lattice	  to	  the	  fence	  and	  to	  remove	  

it.	  

          While	  this	  matter	  was	  pending,	  appellant,	  Wesley	  Spears	  applied	  to	  

be	  on	  the	  ballot	  to	  be	  a	  voting	  Neighborhood	  Representative	  of	  the	  

Association,	  the	  election	  was	  held	  on	  June	  7,	  2014.	  	  Appellant,	  Wesley	  

Spears’	  name	  was	  intentionally	  omitted	  from	  the	  Ballot	  for	  

Neighborhood	  Representative	  by	  Appellee,	  effectively	  disenfranchising,	  

appellant,	  Wesley	  Spears,	  an	  African	  American	  attorney.	  	  	  

          What	  is	  very	  ironic	  is	  this	  occurred	  in	  a	  courthouse	  named	  for	  the	  

first	  african-­‐american	  student	  at	  the	  University	  of	  Texas,	  School	  of	  Law.	  

Heman	  Marion	  Sweatt	  was	  denied	  of	  his	  dream	  of	  becoming	  a	  lawyer,	  

because	  of	  discrimination.	  	  After	  climbing	  the	  ladder	  on	  the	  backs	  of	  

great	  men	  like	  Marion	  Sweat,	  appellant,	  Wesley	  Spears,	  who	  was	  born	  in	  

the	  same	  year	  	  

                                                          66.	  


                                                             	  
Marion	  Sweat	  became	  the	  first	  african-­‐american	  law	  student	  at	  the	  	  

University	  of	  Texas,	  and	  appellant,	  Wesley	  Spears,	  became	  a	  lawyer	  in	  

1979,	  twenty	  five	  years	  later.	  Nevertheless,	  appellant,	  Wesley	  Spears	  

was	  denied	  his	  most	  basic	  human	  rights	  that	  is	  to	  serve	  in	  an	  elected	  

position.	  

          Ranier	  Ficken,	  President	  of	  Appellee,	  testified	  at	  his	  deposition,	  that	  

there	  was	  no	  reason	  why	  Appellant’,	  Wesley	  Spears’	  name	  was	  not	  

placed	  on	  the	  Ballot	  for	  Neighborhood	  Representative.91	  It	  was	  a	  

violation	  of	  DTPA	  for	  the	  appellee	  to	  deny	  appellant,	  Wesley	  Spears	  of	  

his	  basic	  civil	  and	  human	  rights	  to	  apply	  and	  serve	  in	  an	  elective	  

position	  because	  he	  has	  brought	  a	  lawsuit	  or	  because	  he	  is	  African-­‐	  

American.	  	  	  	  	  

          Appellants,	  in	  addition,	  to	  the	  affidavit	  of	  appellant,	  Wesley	  Spears,	  

provided	  two	  affidavits	  from	  residents	  of	  Falcon	  Pointe	  who	  live	  on	  

Appellants’	  street,	  who	  also	  affirmed	  that	  appellant,	  Wesley	  Spears	  

name	  was	  not	  on	  the	  Ballot	  for	  neighborhood	  representative	  when	  they	  

attempted	  to	  vote	  for	  him	  on	  June	  7,	  2014.92	  	  	  	  	  

          Plaintiff	  also	  provided	  copies	  of	  the	  election	  Ballot	  that	  omitted	  	  

          	  

                                                                  67.	  


                                                                    	  
Appellant,	  Wesley	  Spears’	  name	  downloaded	  from	  Appellee’s	  website.93	  	  

Election	  Ballots	  dated	  June	  7,	  2014,	  the	  same	  Ballot	  was	  again	  

downloaded	  by	  appellants	  from	  appellee’s	  website	  on	  August	  17,	  2014,	  

neither	  ballot	  contained,	  appellant,	  Wesley	  Spears’	  name.	  

       	  Appellants	  were	  denied	  the	  right	  to	  fully	  develop	  their	  DTPA	  claim	  

regarding	  election	  fraud	  since	  the	  facts	  giving	  rise	  to	  the	  claim	  occurred	  	  

approximately	  ninety	  days	  before	  the	  court	  granted	  appellee’s	  No-­‐

Evidence	  and	  Traditional	  Motion	  for	  Summary	  Judgment	  The	  court	  did	  

not	  allow	  any	  oral	  argument	  regarding	  plaintiffs’	  DTPA.	  	  Appellants	  

moved	  to	  Compel	  the	  Deposition	  of	  Natalie	  Boykin,	  the	  Property	  

Manager,	  of	  the	  appellee	  who	  replaced	  Diane	  Bottema	  and	  conducted	  

the	  election	  that	  is	  the	  subject	  one	  of	  Appellant’s	  Deceptive	  Trade	  

Practices	  Act	  claims.	  	  

       Appellee	  filed	  a	  Motion	  to	  Quash	  Appellants’	  Motion	  to	  Compel	  the	  

Deposition	  of	  Natalie	  Boykin.94	  	  	  The	  court	  refused	  to	  hear	  appellants’	  

Motion	  to	  Compel	  Natalie	  Boykin’	  Deposition	  even	  though	  it	  was	  timely	  

filed	  and	  appellants	  made	  two	  requests,	  to	  the	  Court	  Operations	  for	  

appellants’	  three	  Motions	  to	  Compel	  to	  before	  the	  hearing	  of	  the	  parties’	  

Cross	  Motion’s	  for	  Summary	  Judgment.	  	  The	  emails	  informed	  Mr.	  	  

                                                      68.	  


                                                         	  
                                                                      	  

Sanders	  that	  counsel	  for	  the	  appellee	  refused	  to	  agree	  to	  a	  date	  on	  or	  

before	  the	  Hearing	  of	  the	  parties’	  Cross	  Motions	  for	  Summary	  Judgment.	  	  	  

       Ms.	  Boykin	  was	  the	  property	  manager	  who	  conducted	  the	  election,	  

which	  appellants	  second	  DTPA	  claim	  is	  based.	  	  Clearly,	  her	  testimony	  

was	  relevant	  to	  whether	  there	  was	  election	  fraud	  since	  she	  was	  in	  

charge	  of	  conducting	  the	  election	  and	  was	  the	  current	  property	  

manager.	  

       Texas’	  DTPA,	  V.T.C.A.,	  Bus.	  &	  C.,	  Section	  17.50:	  (a)	  A	  consumer	  may	  	  

maintain	  an	  action	  where	  any	  of	  the	  following	  constitute	  a	  producing	  

cause	  of	  economic	  damages	  or	  damages	  for	  mental	  anguish:	  

       (1)	  the	  use	  or	  employment	  by	  any	  person	  of	  a	  false,	  misleading,	  or	  	  

deceptive	  act	  or	  practice	  that	  is:	  

       (A)	  specifically	  enumerated	  in	  a	  subdivision	  of	  Subsection	  (b)	  of	  

Section	  17.46	  of	  this	  subchapter;	  and…..	  

       V.T.C.A.,	  Bus.	  &	  C.	  Section	  17.46:	  

       	  (a)	  False,	  misleading,	  or	  deceptive	  acts	  or	  practices	  in	  the	  conduct	  

of	  any	  trade	  or	  commerce	  are	  hereby	  declared	  unlawful	  and	  are	  subject	  

to	  action	  by	  the	  consumer	  protection	  division…	  

                                                         69.	  


                                                               	  
                                                                  	  

          (3)	  any	  unconscionable	  action	  or	  course	  of	  action	  by	  any	  person;	  

or…	  

          (12)	  representing	  that	  an	  agreement	  confers	  or	  involves	  rights,	  or	  

remedies	  or	  obligations	  which	  it	  does	  not	  have	  or	  involve,	  or	  which	  are	  

prohibited	  by	  law…	  

          Appellants	  as	  homeowners	  are	  clearly	  consumers	  of	  the	  services	  of	  

the	  Association	  they	  pay	  dues	  and	  receive	  services.	  	  Courts	  liberally	  

construe	  the	  DTPA	  and	  give	  it	  the	  most	  comprehensive	  application	  	  

possible	  without	  doing	  damage	  to	  its	  terms.	  	  Clary	  Corp.,	  v.	  Smith,	  949	  

S.W.	  2d	  452,	  464	  (Tex.	  App.—Fort	  Worth	  1997,	  no	  writ);	  In	  addition,	  a	  

appellants	  do	  not	  have	  to	  prove	  he	  actually	  acquired	  goods	  or	  services.	  	  	  

See	  e.g.	  Nast	  v.	  State	  Farm	  Fire	  &	  Cas.	  Co.,	  82	  S.W.	  2d	  42,	  47	  (	  Tex.	  App.—	  

Corpus	  Christie	  1990	  (no	  pet.)	  	  The	  appellee	  owed	  appellants	  a	  fiduciary	  

duty	  of	  good	  faith	  and	  fair	  dealing.	  	  Appellee	  failed	  to	  fulfill	  its	  fiduciary	  

obligation	  to	  the	  appellants	  by	  refusing	  to	  produce	  documents	  properly	  

requested	  from	  appellee.	  

          The	  DTPA	  defines	  “unconscionable	  action	  or	  course	  of	  action”	  as	  

follows:	  (5)	  	  “Unconscionable	  action	  or	  course	  of	  action”	  means	  an	  act	  or	  	  

                                                               70.	  


                                                                  	  
practice	  which	  to	  a	  person’s	  detriment:	  

        (A)	  takes	  advantage	  of	  the	  lack	  of	  knowledge,	  ability	  experience	  or	  

capacity	  of	  a	  person’s	  to	  a	  grossly	  unfair	  degree;	  or	  

        (B)	  results	  in	  a	  gross	  disparity	  between	  the	  value	  received	  and	  

consideration	  paid,	  in	  a	  transaction	  involving	  transfer	  of	  consideration.	  	  	  

        The	  relevant	  inquiry	  examines	  the	  entire	  transaction,	  not	  the	  

defendant’s	  intent.	  	  Chastain	  v.	  Koonce,	  700	  S.W.	  2d	  579,	  584	  (Tex.	  1985);	  

see	  also	  Brown	  v.	  Galleria	  Area	  Ford,	  Inc.,	  752	  S.W.	  2d	  114,	  116	  (Tex.	  	  

1988);	  State	  Farm	  Lloyds	  v.	  Nicolau,	  951	  S.W.	  2d	  444,	  451	  (Tex.	  1997).	  	  	  

The	  relevant	  inquiry	  examines	  the	  entire	  transaction,	  not	  the	  

defendant’s	  intent.	  	  Chastain,	  700	  S.W.	  2d	  at	  583.	  	  In	  addition,	  there	  must	  	  

be	  a	  showing	  of	  what	  the	  consumer	  could	  have	  or	  would	  have	  done	  if	  he	  

had	  known	  about	  the	  information.	  	  Peter	  Enters,	  Inc.,	  v.	  Hilton,	  51	  S.W.	  3d	  

616,	  623	  (Tex.	  App-­‐-­‐Tyler	  2000,	  pet.	  denied).	  	  

        Clearly,	  it	  would	  be	  an	  unconscionable	  course	  of	  action	  for	  appellee	  

to	  prevent	  appellant,	  Wesley	  Spears,	  to	  serve	  in	  an	  elected	  position,	  for	  

which	  he	  is	  legally	  eligible,	  as	  a	  neighborhood	  representative	  of	  the	  

appellee	  because	  of	  his	  race	  or	  the	  fact	  he	  filed	  suit	  to	  address	  	  

        	  

                                                            71.	  


                                                               	  
grievances	  against	  the	  appellee	  or	  for	  any	  other	  purported	  reason.	  	  	  	  	  	  

        Likewise,	  it	  is	  a	  violation	  of	  the	  V.T.C.A.,	  Bus.,	  &	  C	  Section	  17.50:	  to	  

represent	  that	  an	  agreement	  confers	  or	  involves	  rights	  or	  remedies	  or	  

obligations	  which	  it	  does	  not	  have	  or	  involve	  or	  which	  is	  also	  a	  violation	  

of	  the	  law.	  	  In	  this	  case	  this	  appellants	  were	  denied	  there	  right	  to	  a	  	  

Hearing	  of	  the	  first	  Violation	  Notice	  due	  to	  the	  misrepresentation	  of	  

their	  rights	  perpetrated	  by	  the	  property	  manager,	  Diane	  Bottema	  as	  

outlined	  above.	  	  	  Appellants	  produced	  much	  more	  than	  a	  scintilla	  of	  	  

evidence	  to	  support	  their	  claims.	  	  

        Appellants	  produced	  an	  email	  from	  the	  property	  manager,	  

misrepresenting	  the	  law,	  and	  saying	  in	  matters	  of	  clear	  violations	  the	  	  

president	  of	  the	  Association	  can	  act	  on	  behalf	  of	  the	  Board	  to	  support	  	  

their	  first	  DTPA	  claim.	  	  The	  laws	  governing	  the	  conduct	  of	  Associations,	  

was	  designed	  to	  protect	  homeowner’s	  from	  the	  arbitrary	  actions	  of	  

Homeowners’	  Associations.	  	  The	  court	  abused	  its	  discretion	  by	  

dismissing	  appellants’	  DTPA	  claims	  and	  without	  hearing	  any	  argument	  

regarding	  appellants’	  claims.	  

	  

	  

                                                             72.	  


                                                                	  
       4.	   DID	  THE	  TRIAL	  COURT	  PHILLIPS,	  J.,	  AND	  WIZER	  J.,	  ERR	  
BY	  DENYING	  APPELLANTS’	  MOTION	  TO	  RECUSE	  JUDGE	  PHILLIPS	  
FROM	  PRESIDING	  OVER	  THIS	  MATTER.	  
	  
        Recusal	  of	  judge	  is	  concerned	  not	  only	  with	  actual	  personal	  or	  

pecuniary	  interests,	  but	  also	  the	  appearance	  of	  impartiality.	  	  Beyond	  the	  

demand	  that	  judge	  be	  impartial	  is	  the	  requirement	  that	  a	  Judge	  appear	  

to	  be	  impartial	  so	  that	  no	  doubts	  or	  suspicions	  exist	  as	  the	  fairness	  or	  	  

integrity	  of	  the	  court.	  	  Vernon’s	  Ann.	  Texas	  Rules	  of	  Civ.	  Proc.,	  Rule	  

18b(b)(1).95	  	  	  	  There	  is	  no	  standard	  of	  appellate	  review	  specifically	  	  

enumerated	  in	  Rule	  18a	  for	  the	  denial	  of	  a	  Motion	  to	  Disqualify.	  	  	  

Pursuant	  to	  Texas	  Rules	  of	  Civ.	  Proc.,	  Rule	  18a	  (j)	  (2)	  application	  of	  an	  

abuse	  of	  discretion	  standard	  is	  the	  appropriate	  standard	  to	  review	  the	  

denial	  of	  appellants’	  Motion	  to	  Recuse	  Judge	  Phillips.96	  	  	  	  

          An	  abuse	  of	  discretion	  occurs	  when	  the	  trial	  court	  acts	  arbitrarily	  	  

and	  unreasonably,	  without	  reference	  to	  guiding	  rules	  or	  principles	  or	  

misapplies	  the	  law	  to	  the	  facts	  of	  the	  case.	  	  The	  reviewing	  court	  must	  

determine	  whether	  the	  trial	  court’s	  action	  was	  so	  arbitrary	  as	  to	  exceed	  

the	  bounds	  of	  reasonable	  discretion.	  	  Marroquin	  v.	  D	  &	  N	  Funding,	  Inc.,	  

943	  S.W.	  2d	  112,	  114	  (Tex.	  App.—Corpus	  Christi	  1997,	  no	  pet.);	  	  Low	  v.	  	  

	  

                                                          73.	  


                                                             	  
Henry,	  221	  S.W.	  2d	  609,	  614	  (Tex.	  2007);	  Cooper	  Tire	  &	  Rubber	  Co.	  v.	  

Mendez,	  204	  S.W.	  3d	  797,	  800	  (Tex.	  2006);	  	  In	  re	  Cerebus	  Capital	  Mgmt.,	  

L.P.,	  164	  S.W.	  3d	  379,	  382	  (Tex.	  2005);	  Cire	  v.	  Cummings,	  134	  S.W.	  3d	  835,	  

838-­‐39	  (Tex.	  2004);	  Downer	  v.	  Aquamarine	  Operations,	  Inc.,	  701	  S.W.	  2d	  

238,	  241-­‐242	  (Tex.	  1985).	  	  	  

             A	  trial	  court	  abuses	  it’s	  discretion	  when	  it	  reaches	  a	  decision	  so	  

arbitrary	  and	  unreasonable	  that	  it	  amounts	  to	  a	  clear	  and	  prejudicial	  	  

error	  of	  law.	  	  In	  re	  Olshan	  Found	  Repair	  Co.,	  328	  S.W.	  3d	  883,	  888	  (Tex.	  

2010);	  In	  re	  Cerebus	  Capital	  Mgmt.,	  L.P.,	  164	  S.W.	  3d	  379,	  382	  (Tex.	  2005).	  	  	  

Essentially,	  when	  reviewing	  issues	  committed	  to	  the	  discretion	  of	  the	  

trial	  court,	  the	  reviewing	  court	  is	  not	  to	  substitute	  its	  own	  judgment	  for	  

the	  trial	  court’s	  judgment.	  	  Walker	  v.	  Guiterrez,	  111	  S.W.	  3d	  56,	  62	  (Tex.	  

2003).	  	  	  

             The	  decision	  whether	  recusal	  is	  necessary	  is	  to	  be	  assessed	  on	  a	  	  

case-­‐by-­‐case,	  fact	  intensive	  basis.	  	  Abdygappariva	  v.	  State,	  243	  S.W.	  3d	  

191,	  198	  (Tex.	  App.-­‐San	  Antonio	  2007).	  	  Even	  under	  the	  abuse	  of	  

discretion	  standard	  the	  reviewing	  court	  does	  not	  defer	  to	  the	  trial	  court	  	  

	  

	  

                                                            74.	  


                                                               	  
on	  questions	  of	  law.	  	  Perry	  Homes	  v.	  Cull,	  258	  S.W.	  3d	  580,	  598	  (Tex.	  

2008).	  	  	  

             In	  this	  regard,	  the	  construction	  of	  statutes	  and	  procedural	  rules	  

are	  questions	  of	  law,	  which	  are	  reviewed	  de	  novo.	  	  See	  Galbraith	  Eng’g	  

Consultants,	  Inc.	  v.	  Pochucha,	  290	  S.W.	  3d	  863,	  867	  (Tex.	  2009);	  HCBeck,	  

LTD.	  V.	  Rice,	  284	  S.W.	  3d	  349,	  352	  (Tex.	  2009);	  In	  re	  Christus	  Spohn	  Hosp.	  	  

Kieberg,	  222	  S.W.	  3d	  434,	  437	  (Tex.	  2007);	  	  State	  v.	  Gonzales,	  82	  S.W.	  3d	  

322,	  327	  (Tex.	  2002);	  	  Brown	  v.	  Villegas,	  202	  S.W.	  	  3d	  803,	  805	  (Tex.	  	  

App.—San	  Antonio	  2006,	  no	  pet.).	  	  Similarly,	  a	  de	  novo	  standard	  of	  	  

review	  is	  applied	  to	  the	  interpretation	  of	  the	  state	  constitution.	  	  See	  	  

Tesco	  Am.,	  Inc.,	  v.	  Strong	  Indus.,	  Inc.,	  221	  S.W.	  3d	  550,	  554	  n.	  15	  (Tex.	  

2006);	  Ross	  v.	  Union	  Carbide	  Corp.,	  296	  S.W.	  3d	  206,	  211	  (Tex.	  App.-­‐App.—

Houston	  [14th	  Dist.]	  209,	  pet.	  denied).	  	  

             Under	  Texas	  law,	  courts	  have	  delineated	  that	  the	  test	  for	  recusal	  

on	  the	  basis	  of	  bias	  or	  lack	  of	  impartiality,	  is	  whether	  a	  reasonable	  	  

member	  of	  the	  public	  at	  large,	  knowing	  all	  the	  facts	  in	  the	  public	  domain	  

concerning	  the	  judge’s	  conduct	  in	  the	  case,	  would	  have	  a	  reasonable	  

doubt	  that	  the	  judge	  is	  actually	  impartial.	  	  Hansen	  v	  J.P.	  Morgan	  Chase	  	  

                                                            p.	  75	  




                                                                 	  
Bank,	  N.A.,	  346	  S.W.	  3d	  769,	  776	  (Tex.	  App.-­‐Dallas	  2011);	  Ex	  Parte	  Ellis,	  

275	  S.W.	  3d	  109,	  116	  (Tex.	  App.-­‐Austin	  2008);	  Burkett	  v.	  State,	  196	  S.W.	  3d	  

892,	  896	  (Tex.	  App.-­‐Texarkana	  2006).	  	  	  

             Stated	  another	  way,	  if	  a	  reasonable	  person,	  knowing	  all	  of	  the	  

circumstances	  involved,	  harbors	  doubt	  as	  to	  the	  judge’s	  bias	  or	  

impartiality	  then	  the	  burden	  is	  met	  and	  the	  judge	  should	  be	  recused.	  	  

Mendez	  v.	  Quarterman,	  625	  F.	  Supp.	  2d	  415,	  424	  (S.D.	  Tex.	  2009);	  	  

Abdygappariva	  v.	  State,	  243	  S.W.	  3d	  191,	  198	  (Tex.	  App.-­‐San	  Antonio	  

2007).	  	  	  

             The	  comments	  that	  Judge	  Phillips’	  directed	  at	  appellants	  counsel	  

and/or	  appellants	  identified	  earlier	  in	  this	  case	  taken	  together	  with	  	  

unfair	  and	  legally	  unsupportable	  rulings	  of	  the	  court,	  leave	  the	  

appellants,	  with	  the	  good	  faith	  belief	  that	  Judge	  Phillips	  was	  biased	  

against	  them.97	  

                                                          PRAYER	  

             The	  appellants	  pray	  that	  the	  court	  reverse	  the	  ruling	  of	  Judge	  

Phillips	  granting	  appellee’s	  Motion	  for	  Traditional	  and	  No	  Evidence	  

Summary	  Judgment	  and	  direct	  the	  court	  to	  grant	  appellants’	  Motion	  for	  	  

             	  

                                                        p.	  76	  


                                                             	  
Partial	  Summary	  Judgment	  and	  to	  restore	  appellants’	  other	  claims	  to	  the	  

trial	  court	  docket	  and	  to	  order	  the	  trial	  court	  to	  hold	  a	  hearing	  regarding	  

whether	  appellants’	  are	  entitled	  to	  Attorneys’	  fees.	  	  	  Appellants	  requests	  

that	  this	  court	  rule	  that	  the	  court	  erred	  in	  not	  hearing	  appellants	  

discovery	  motions	  before	  ruling	  on	  the	  parties’	  Cross	  Motions	  for	  

Summary	  Judgment.	  	  Further,	  appellants	  also	  requests	  that	  this	  court	  

rule	  that	  Judge	  Phillips	  and	  Judge	  Wisser	  erred	  in	  not	  recusing	  Judge	  

Phillips.	  

                                               CONCLUSION	  

         Based	  on	  the	  arguments	  and	  law	  stated	  herein	  	  appellants	  

respectfully	  request	  that	  the	  Third	  Court	  of	  Appeals	  grant	  appellants’	  

prayer	  for	  relief	  and	  reverse	  the	  decision	  of	  the	  trial	  court	  and	  direct	  the	  

trial	  court	  to	  enter	  judgment	  on	  appellants’	  Motion	  for	  Partial	  Summary	  

Judgment	  and	  restore	  appellants	  remaining	  claims	  to	  the	  trial	  court	  

docket	  for	  discovery	  and	  trial.	  

                                                                               Respectfully	  Submitted	  
                                                                               By	  Appellants	  

                                                                               /S/Wesley Spears____________________	  
                                                                               	  	  	  	  	  Wesley	  Spears	  
                                                                               	  	  	  	  	  Their	  Attorney	  

                                                             77.
                                    CERTIFICATION	  OF	  COMPLIANCE	  

          This	  is	  to	  certify	  that	  the	  word	  count	  on	  this	  document	  is	  in	  excess	  

of	  15,000	  words.	  	  The	  total	  word	  count	  is	  18,124,	  and	  is	  therefore,	  not	  in	  

compliance	  with	  the	  rules	  of	  the	  Third	  Court	  of	  Appeals.	  	  Therefore,	  

plaintiff	  is	  filing	  a	  Motion	  contemporaneously	  herewith,	  requesting	  

permission	  to	  submit	  this	  Brief,	  which	  exceeds	  the	  word	  count	  provided	  

in	  the	  rules	  of	  the	  Third	  Court	  of	  Appeals.	  

                                                                                /s/s Wesley Spears
                                                                                	  Wesley	  Spears	  
                                                                                Attorney	  for	  Appellant	  




                                                          78.
                                       CERTIFICATION	  OF	  SERVICE	  

        This	  is	  to	  certify	  that	  a	  copy	  of	  the	  foregoing	  Brief	  in	  Support	  of	  

Appellants	  Appeal	  to	  the	  Third	  Court	  of	  Appeals	  was	  served	  on	  counsel	  

for	  appellee,	  David	  Chamberlain,	  Chamberlain	  and	  McHaney,	  301	  

Congress	  Avenue,	  22nd	  Floor,	  Austin,	  Texas	  78701	  Tel.	  512-­‐474-­‐9124,	  

Fax.	  512C 474C 8582	  by hand delivery	  on	  this	  6th	  day	  of	  March,	  2015.	  

                                                                                 /s/s Wesley S. Spears
                                                                                 Wesley	  S.	  Spears	  
                                                                                 Bar	  No.18898400	  401	  
                                                                                 Congress	  Avenue,	  	  
                                                                                 Suite	  1540	  
                                                                                 Austin,	  Texas	  78701	  
                                                                                 Tel.:	  512C 696C 2222	  
                                                                                 Fax.:	  512C 687C
                                                                                 3499	  Attorney	  for	  
                                                                                 Appellants	  




                                                          79.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  See	  Appendix	  p.	  1	  Email	  from	  Wesley	  Spears	  to	  Diane	  Bottema	  	  	  
2	  See	  Appendix	  p.	  3	  Email	  from	  Diane	  Bottema	  to	  Wesley	  Spears	  regarding	  the	  rights	  of	  

homeowners	  to	  seek	  a	  Hearing	  before	  the	  Board	  regarding	  alleged	  violations.	  
3	  See	  Appendix	  p.	  68-­‐69,	  Transcript	  of	  Deposition	  of	  Ranier	  Ficken	  pages	  79-­‐80.	  
4	  See	  Appendix	  p.	  4-­‐6,	  Articles	  of	  Incorporation	  of	  the	  Association	  dated	  August	  6,	  2001.	  
5	  See	  Appendix	  p.	  90-­‐94,	  Texas	  Property	  Code	  §	  209.005.	  
6	  See	  Appendix	  p.	  4-­‐5	  Emails	  between	  Wesley	  Spears	  and	  Diane	  Botttema,	  dated	  	  
7	  See	  Appendix	  p.	  1	  Violation	  Notice	  dated	  October	  22,	  2013.	  	  	  	  
8	  See	  Appendix	  p.	  49-­‐51,	  Transcript	  of	  Diane	  Bottema’s	  Deposition	  pages	  81-­‐83.	  
9	  See	  Appendix	  p.	  117	  Transcript	  of	  Ranier	  Ficken	  Deposition	  p.	  56	  L.	  13	  -­‐	  L	  18.	  
10	  See	  Appendix	  p.	  118	  	  Transcript	  of	  Ranier	  Ficken	  Deposition	  p.	  57	  L.	  11	  -­‐	  L	  18.	  
11	  See	  Appendix	  p.7-­‐23,	  Bylaws	  of	  the	  Association	  paragraph	  22	  (b)	  Hearing	  Appendix	  

p.	  18.	  	  
12	  See	  Certified	  letters	  requesting	  documents	  from	  the	  Association	  Court	  Record	  p.	  788,	  

789	  790	  and	  791.	  
13	  See	  Appendix	  p.	  72-­‐84,	  Transcript	  of	  the	  Depositon	  of	  Ranier	  Ficken,	  Exhibit	  2,	  

documents	  produced	  by	  Mr.	  Ficken.	  
14	  See	  Transcript	  of	  Hearing	  of	  Plaintiffs’	  Motion	  to	  Compel	  dated	  May	  28,	  2013,	  p.	  8.	  	  	  	  	  
15	  See	  Transcript	  of	  Hearing	  of	  Appellants’	  Motion	  to	  Compel	  Deposition	  Duces	  Tecum	  

of	  Diane	  Bottema	  dated	  May	  15,	  2013	  p.	  13-­‐17	  
16	  See	  Transcript	  of	  Hearing	  of	  appellants’	  Motion	  to	  Compel	  Deposition	  Duces	  Tecum	  

of	  Diane	  Bottema	  dated	  May	  15,	  2013	  p.	  18.	  
17	  See	  Transcript	  of	  Hearing	  appellants’	  Motion	  to	  Compel	  deposition	  of	  Diane	  Bottema	  

Duces	  Tecum	  dated	  May	  15,	  2014	  p.	  14-­‐20.	  	  	  	  	  	  	  
18	  See	  Transcript	  of	  Hearing	  of	  appellants’	  Motion	  to	  Compel	  dated	  May	  15,	  2013	  p.	  15-­‐

18.	  
19	  See	  Appendix	  p.	  48,	  Transcript	  of	  Deposition	  of	  Diane	  Bottema	  p.	  9.	  
20	  See	  Court	  Record	  p.	  820-­‐822,	  Motion	  to	  Compel	  Deposition	  of	  Natalie	  Boykin.	  
21	  See	  Appendix	  p.	  103,	  Texas	  Property	  Code	  	  § 209.007.	  
22	  See	  Transcript	  of	  Hearing	  of	  appellants’	  Motion	  to	  Compel	  Deposition	  of	  Diane	  

Bottema	  dated	  May	  15,	  2014	  p.	  13-­‐18.	  
23	  See	  Transcript	  of	  Hearing	  of	  Appellants’	  Motion	  to	  Compel	  dated	  May	  15,	  2013	  p.	  13-­‐

18.	  	  	  
24	  See	  Appendix	  p.	  45,	  Transcript	  of	  Diane	  Bottema’s	  deposition	  p.	  5.	  
25	  See	  Court	  Record	  p.	  961-­‐966,	  Affidavit	  of	  Appellant,	  Wesley	  Spears	  attached	  to	  

appellants’	  Motion	  for	  Continuance	  to	  Complete	  Discovery.	  
26	  See	  Appendix	  p.	  72-­‐84,	  Budgets	  and	  minutes	  of	  board	  meetings	  produced	  by	  Ranier	  

Ficken	  which	  other	  than	  an	  insurance	  policy	  were	  the	  only	  documents	  that	  appellee	  
produced	  to	  appellants	  throughout	  the	  pendency	  of	  this	  case.	  	  	  
27	  See	  Appendix	  Transcript	  of	  Ranier	  Ficken’s	  deposition	  p.	  15-­‐18.	  
28	  See	  Notice	  to	  take	  Deposition	  of	  Natalie	  Boykin,	  Duces	  Tecum,	  Court	  Record	  p.	  

396-­‐402.	  
	  
	  
                                                                                                                                                                                                                                 80.	  


                                                                                                                   	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
	  
29	  See	  Appendix	  p.	  57-­‐58,	  Deposition	  of	  Ranier	  Ficken	  p.	  11	  -­‐12.	  
30	  See	  Appendix	  p.	  47,	  Transcript	  of	  Diane	  Bottema’s	  deposition	  p.	  7.	  

631	  See	  Appendix	  p.	  24-­‐25,	  Election	  Ballots	  showing	  appellants’	  Wesley	  Spears	  was	  left	  
off	  the	  ballot	  for	  Neighborhood	  Representative	  also	  see	  Court	  Record	  p.	  	  Motion	  for	  
Continuance	  to	  Complete	  Discovery	  affidavits	  of	  two	  of	  appellants’	  neighbors	  
attesting	  to	  the	  fact	  the	  Wesley	  Spears	  name	  was	  left	  off	  the	  ballot	  for	  neighborhood	  
representative.	  	  See	  Appendix	  p.	  42-­‐46,	  Transcript	  of	  Deposition	  of	  Ranier	  Ficken	  
verifying	  that	  the	  pages	  downloaded	  from	  appellee’s	  website	  appeared	  authentic	  and	  
there	  was	  no	  reason	  that	  appellant,	  Wesley	  Spears’,	  name	  was	  left	  off	  the	  ballot	  for	  
neighborhood	  representatives	  pages.	  
32	  See	  Court	  Record	  p.	  843-­‐849	  and	  863-­‐873.	  	  Appellee	  moved	  to	  in	  bad	  faith	  to	  quash	  

both	  depositions	  of	  Natalie	  Boykin,	  who	  conducted	  the	  election,	  which	  took	  place	  on	  
June	  7,	  2014,	  and	  William	  Meyer,	  Board	  Member	  who	  voted	  to	  find	  appellants	  in	  
violation	  of	  unspecified	  deed	  restriction(s).	  	  The	  trial	  court,	  Phillips,	  J.,	  refused	  to	  hear	  
appellants’	  Motion	  to	  Compel	  the	  Depositions	  of	  Natalie	  Boykin,	  the	  property	  manager,	  
who	  conducted	  the	  election	  that	  the	  appellants,	  allege	  Ms.	  Boykin	  intentionally	  and	  
fraudulently	  left	  appellant,	  Wesley	  Spears’	  name	  off	  the	  ballot	  for	  neighborhood	  
representative.	  Mr.	  Meyer	  is	  also	  Vice	  President	  of	  the	  developer	  Newland	  Communities	  
and	  was	  the	  deciding	  vote	  to	  find	  the	  appellants’	  in	  violation	  of	  unspecified	  deed	  
restrictions	  developer	  two	  votes,	  homeowners’	  no	  votes,	  big	  surprise!	  	  	  See	  Court	  
Record	  p.	  961-­‐966,	  Motion	  for	  Continuance	  to	  Complete	  Discovery.	  
33	  See	  Appendix	  p.	  46-­‐47,	  Transcript	  of	  Diane	  Bottema’s	  deposition	  regarding	  her	  lack	  

of	  access	  to	  her	  own	  emails	  and	  the	  records	  of	  the	  Association	  p.	  6	  and	  7	  when	  Ms.	  
Bottema	  claims	  she	  has	  no	  access	  to	  her	  emails	  or	  other	  records	  because,	  although	  she	  
worked	  in	  the	  office	  where	  the	  records	  were	  located	  her	  employer	  Goodwin	  
Management,	  the	  property	  manager	  locked	  out	  her	  access	  to	  her	  emails	  and	  the	  
records	  of	  the	  Association.	  	  Again	  appellee’s	  were	  playing	  hide	  the	  ball,	  a	  million	  
dollar	  budget	  with	  no	  oversight	  by	  the	  homeowners’.	  	  Ms.	  Bottema	  contradicted	  
the	  sworn	  testimony	  of	  Ranier	  Ficken	  when	  she	  denied	  being	  replaced	  by	  Natalie	  
Boykin	  because	  of	  her	  poor	  performance	  and	  locked	  out	  of	  her	  email.	  	  See	  Appendix	  p.	  
47.	  
34	  See	  Court	  record	  p.	  1059	  and	  Transcript	  of	  appellants’	  Motion	  to	  Recuse	  Judge	  

Phillips	  Exhibit	  34,	  Vol.	  3.	  Emails	  to	  Darryl	  Sanders,	  Court	  Operations	  Officer	  
requesting	  that	  appellants’	  Motion	  to	  Compel	  be	  heard	  before	  the	  parties	  Cross	  
Motions	  for	  Summary	  Judgment.	  
35	  See	  Transcript	  of	  Appellants’	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  2014,	  

Emails	  requesting	  appellants’	  three	  Motions	  to	  Compel	  Discovery	  be	  heard	  prior	  to	  the	  
parties	  cross	  Motions	  for	  Summary	  Judgment	  p.	  36-­‐39.	  	  
36	  See	  Transcript	  of	  the	  appellant’s	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  

2014,	  testimony	  of	  Wesley	  Spears	  p.	  41-­‐54.	  
37	  See	  Transcript	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  2014,	  testimony	  of	  

Wesley	  Spears	  p.	  41-­‐54	  and	  Darryl	  Sanders	  p.	  13-­‐22.	  	  Mr.	  Sanders’	  admits	  that	  he	  was	  	  
                                                                                                                                                                                                                                                                                                                           81.	  



                                                                                                                                                                                                                                                                                                                                       	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
the	  only	  Court	  Operations	  Officer	  involved	  in	  this	  matter	  up	  to	  the	  hearing	  of	  the	  
parties	  Cross	  Motion	  for	  Summary	  Judgment	  and	  that	  he	  never	  gave	  counsel	  for	  the	  
appellants’	  any	  instructions	  informing	  that	  it	  was	  in	  appropriate	  to	  ask	  for	  a	  setting	  by	  	  
email.	  	  He	  admits	  in	  hindsight	  he	  should	  have	  given	  those	  instructions	  and	  it	  was	  his	  
job	  to	  give	  those	  instructions	  and	  it	  was	  his	  job	  to	  respond	  to	  counsel	  for	  the	  
appellants’	  email.	  	  Appellants’	  should	  not	  lose	  their	  case	  because	  of	  an	  inadvertent	  
mistake	  by	  the	  Court	  Operations	  Officer	  or	  appellants’	  counsel,	  especially	  after	  it	  was	  
brought	  to	  the	  court’s	  attention.	  	  Judge	  Phillips	  abused	  his	  discretion	  when	  he	  refused	  
to	  correct	  this	  wrong	  at	  the	  Hearing	  of	  Appellants’	  Motion	  for	  New	  Trial.	  Judge	  Phillips	  
again	  denied	  appellants’	  request	  that	  that	  the	  court	  hear	  their	  three	  Discovery	  Motions	  
and	  Motion	  for	  Continuance	  to	  Complete	  Discovery,	  in	  their	  Motion	  for	  New	  Trial,	  
Court	  Record	  p.	  1105-­‐1119.	  	  See	  Appendix	  p.	  116,	  email	  from	  Darryl	  Sanders,	  Court	  
Operations	  Officer,	  to	  counsel	  for	  the	  appellants	  specifically	  asking	  that	  counsel	  for	  the	  
appellants	  should	  contact	  his	  office	  only	  by	  email	  to	  avoid	  any	  ex	  parte	  
communications,	  with	  copy	  to	  opposing	  counsel.	  	  Counsel	  for	  the	  appellants’	  was	  
following	  the	  directions	  of	  the	  Court	  Operations	  Officer.	  
38	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  2014,	  p.	  20.	  	  	  	  
39	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips,	  November	  7,	  2014,	  p.	  19-­‐20.	  
40	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  2014,	  p.	  22	  L1-­‐L12.	  
41	  See	  Appendix	  p.	  116	  Email	  from	  Darryl	  Sanders	  to	  counsel	  for	  appellants	  asking	  

them	  to	  communicate	  with	  him	  by	  email	  to	  avoid	  ex	  parte	  communications.	  
42	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  2014	  p.	  21-­‐22.	  
43	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  7,	  2014,	  p.	  21,	  L1-­‐25.	  
44	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  Hearing	  November	  7,	  2014,	  

testimony	  of	  Cathy	  Mata	  P	  11	  L	  1	  through	  p	  12	  L	  7.	  
45	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  p.	  12	  L.	  8	  to	  L22.	  	  	  
46	  See	  Transcript	  of	  Motion	  to	  Recuse	  Judge	  Phillips	  p.	  11	  L20	  to	  page	  12	  L4.	  
47	  See	  Appendix	  p.	  40,	  Judge	  Wisser	  Order	  denying	  Appellants’	  Motion	  to	  Recuse	  

Judge	  Phillips.	  
48	  See	  Appendix	  p.	  30-­‐31,	  Attorney	  Alex	  Valdes’	  November	  26,	  2013,	  Letter	  announcing	  

the	  decision	  of	  the	  Board	  finding	  the	  appellants’	  in	  violation	  based	  on	  it’s	  “business	  
judgment”.	  
49	  See	  Appendix	  p.3	  Bottema’s	  email	  representing	  that	  appellants’	  were	  not	  entitled	  to	  

a	  Hearing.	  
50	  See	  Appendix	  p.	  79-­‐80,	  Transcript	  of	  Deposition	  for	  Ranier	  Ficken	  Appendix.	   	  
51	  See	  Transcript	  of	  July	  1,	  2014,	  Hearing	  of	  Appellants’	  Motion	  to	  Compel	  Deposition	  of	  

Diane	  Bottema	  p.	  23-­‐26.	  
52	  See	  Transcript	  of	  the	  Hearing	  Appellants’	  Motion	  to	  Recuse	  Judge	  Phillips	  November	  

7,	  testimony	  of	  Cathy	  Mata	  p.	  66	  L	  16	  to	  L21	  and	  P.	  67	  L	  17	  to	  L22.	  
53	  See	  Transcript	  of	  Hearing	  Appellants	  Motion	  to	  Compel,	  July	  1,	  2014,	  p.	  24	  L	  4	  

through	  p.	  26	  L.	  10.	  	  
54	  See	  Court	  Record	  p.	  1176-­‐1186	  bias	  and/or	  sarcastic	  comments	  made	  by	  Judge	  

Phillips	  to	  counsel	  for	  appellant.	  
                                                                                                                                                                                                                                                                                                                           82.	  



                                                                                                                                                                                                                                                                                                                                      	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
55	  See	  Appendix	  p.	  1	  Email	  to	  Diane	  Bottema	  from	  Wesley	  Spears	  responding	  to	  the	  

first	  violation	  letter.	  	  
56	  See	  Appendix	  p.	  2,	  Email	  from	  Diane	  Bottema	  to	  requesting	  the	  fence	  to	  be	  moved	  in	  

front	  of	  the	  pool	  pump.	  	  
57	  See	  Appendix	  p.	  68-­‐69,	  Transcript	  of	  Deposition	  of	  Ranier	  Ficken	  79-­‐80.	  
58	  See	  Appendix	  p.	  1,	  Violation	  Notice	  dated	  October	  22,	  2013.	  
59	  See	  Appendix	  p.	  1,	  Violation	  Notice	  dated	  October	  22,	  2013.	  
60	  See	  Appendix	  p.	  30-­‐31,	  Valdes	  letter	  dated	  November	  26,	  2013	  
61	  See	  Appendix	  p.	  30-­‐31,	  Valdes	  letter	  dated	  November	  26,	  2013.	  	  
62	  See	  Appendix	  p.	  100,	  Texas	  Property	  Code	  Section	  209.006	  and	  the	  Bylaws	  of	  the	  

Association.	  
63	  See	  Appendix	  p.	  7-­‐23,	  Bylaws	  of	  the	  Association.	  	  	  The	  only	  notes	  of	  the	  11-­‐13-­‐13,	  

Hearing	  were	  contained	  in	  handwritten	  minutes	  of	  the	  11-­‐13-­‐2013,	  by	  Diane	  
Bottema.	  	  Ms.	  Bottema’s	  notes	  do	  not	  comply	  with	  Tex.	  Prop.	  Code	  §	  209.006	  
because	  they	  do	  not	  indicate	  the	  sanction	  imposed.	  
64	  See	  Appendix	  p.	  7-­‐23,	  Bylaws	  of	  the	  Association	  	  
65	  See	  Violation	  Notice,	  dated	  October	  22,	  2013,	  Appendix	  p.	  1.	  
66	  See	  Court	  Record	  p.	  788,	  789,	  790,	  791	  Appellants’	  requests	  for	  documents.	  
67	  See	  Appendix	  p.	  32-­‐33,	  letter	  from	  Alex	  Valdes,	  Esq.,	  January	  13,	  2014	  
68	  See	  Appendix	  p.	  90-­‐93	  Texas	  Property	  Code	  §	  209.005.	  
69	  See	  Appendix	  p.	  32-­‐33	  letter	  from	  Alex	  Valdes,	  Esq.,	  January	  13,	  2014.	  
70	  See	  statement	  by	  Judge	  Phillips	  indicating	  the	  rules	  change	  once	  suit	  if	  filed	  

transcript	  July	  1,	  2014,	  Motion	  to	  Compel	  Court	  Record	  p.	  1176	  to	  1186.	  
71	  See	  Transcript	  of	  Motion	  to	  Compel	  dated	  May	  28,	  2014	  p.	  Court	  Record	  1176-­‐

1186.	  
72	  See	  Court	  Record	  p.	  792-­‐793,	  letter	  from	  Alex	  Valdes,	  Esq.,	  dated	  January	  13,	  2014.	  	  	  
73	  See	  Court	  Record	  p.	  788,	  789,	  790,	  791	  Appellants’	  requests	  for	  documents	  

	  and	  Appellee’s	  responses	  to	  Appellants’	  requests	  for	  records	  792-­‐793,	  794,	  793-­‐
796,	  797.	  	  
74	  See	  Court	  Record	  appellants’,	  December	  9,	  2013,	  letter	  to	  Diane	  Bottema	  p.	  788.	  
75	  See	  Court	  Record	  letter	  from	  Alex	  Valdes	  Esq.,	  to	  Wesley	  Spears,	  dated	  January	  13,	  

2014	  p.	  792-­‐793.	  	  	  
76	  See	  Appendix	  p.	  34	  appellants’	  letter	  to	  David	  Campbell	  dated	  May	  23,	  2014	  
77	  See	  Court	  Record	  p.	  788-­‐791,	  letter	  from	  David	  Campbell	  to	  Wesley	  Spears	  dated	  

June	  10,	  2014.	  
78	  See	  Court	  Record	  788-­‐791,	  Appellants’	  letter	  to	  Diane	  Bottema	  dated	  June	  12,	  

2014.	  
79	  See	  Court	  Record	  p.	  788-­‐791,	  letter	  from	  David	  Campbell	  to	  the	  appellants	  dated	  

June	  18,	  2014.	  	  See	  Court	  Record	  788-­‐791	  and	  Court	  Record	  p.	  407,	  Plaintiff’s	  Motion	  
for	  Partial	  Summary	  Judgment,	  Exhibit	  15,	  letter	  to	  Diane	  Bottema	  requesting	  copies	  
of	  all	  the	  books	  and	  records	  of	  the	  Association,	  dated	  June	  18,	  2014.	  
	  
                                                                                                                                                                                                                                                                                                                           83.	  
	  



                                                                                                                                                                                                                                                                                                                                       	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
80	  See	  Court	  Record	  788-­‐791,	  Letter	  from	  David	  Campbell	  to	  appellants	  dated	  June	  

20,	  2014.	  	  	  	  
81	  See	  Court	  Record	  p.	  788,	  789,	  790,	  791	  Appellants’	  requests	  for	  documents.	  	  
82	  See	  Appendix	  	  p.	  72-­‐84,	  Transcript	  of	  the	  Depositon	  of	  Ranier	  Ficken,	  Exhibit	  2,	  

documents	  produced	  by	  Mr.	  Ficken	  at	  his	  deposition.	  	  
83	  See	  Court	  record	  appellee’s	  responses	  to	  appellants’	  requests	  for	  records	  792-­‐793,	  

794,	  793-­‐796,	  797.	  
84	  See	  Court	  Record	  p.	  804-­‐816	  appellants’	  Fourth	  Amended	  Complaint	  804-­‐816.	  	  See	  

also	  Court	  Record	  appellants’	  Fifth	  Amended	  Complaint	  p	  922-­‐939.	  	  	  
85	  See	  Appendix	  p.	  119,	  U.S.	  Const.	  Amendment	  14.	  	  
86	  See	  Appendix	  p.	  120,	  Texas	  Const.	  Art.	  1	  § 19.	  
87	  See	  Court	  Record	  p	  965-­‐966,	  Affidavit	  of	  Wesley	  Spears	  attached	  to	  appellants’	  

Motion	  for	  Continuance.	  	  
88	  See	  Appendix	  p.	  37,	  Court’s	  Order	  Granting	  Appellee’s	  Motion	  for	  Traditional	  and	  

No-­‐Evidence	  Summary	  Judgment.	  
89	  See	  Court	  Record	  Affidavit	  of	  Wesley	  Spears	  attached	  as	  an	  exhibit	  to	  Appellant’s	  

Motion	  for	  Continuance	  961-­‐968.	  
90	  See	  Appendix	  p.	  113-­‐114,Texas	  Deceptive	  Trade	  Practices	  Act	  §§	  17.50	  and	  1746.	  
91	  See	  Appendix	  p.	  63-­‐67,	  Transcript	  of	  Deposition	  of	  Ranier	  Ficken	  pages	  42-­‐46.	  
92	  See	  Court	  Record	  p.	  966-­‐968,	  Affidavits	  of	  Jonathan	  Concepcion	  and	  Vahness	  

Swilley	  Concepcion	  attached	  to	  Appellants’	  Motion	  for	  Continuance	  attesting	  to	  the	  
fact	  that	  appellant,	  Wesley	  Spears’	  name	  was	  left	  off	  the	  ballot	  for	  neighborhood	  
representative	  in	  support	  of	  appellants	  DTPA	  claims.	  	  
93	  See	  Court	  Record	  Motion	  for	  Continuance	  election	  ballots	  with	  appellant,	  Wesley	  

Spears	  name	  omitted	  Court	  Record	  961-­‐968	  not	  legible.	  	  See	  also,	  Appendix	  p.	  
legible	  copies	  of	  election	  ballots	  with	  appellant,	  Wesley	  Spears’	  name	  omitted	  
Exhibit	  to	  Ranier	  Ficken’s	  deposition.	  
94	  See	  Court	  Record	  p.	  863-­‐873,	  Appellee’s	  Motion	  to	  Quash	  the	  deposition	  of	  Diane	  

Boykin.	  
95	  See	  Appendix	  p.	  121,Texas	  Rules	  of	  Civ.	  Proc.,	  Rule	  18b(b)(1).	  
96	  See	  Appendix	  p.	  122,	  Texas	  Rules	  of	  Civ.	  Proc.,	  Rule	  18a	  (j)	  (2)	  
97	  See	  Statements	  by	  Judge	  Phillips	  demonstrating	  his	  bias:	  	  See	  Transcript	  of	  July	  1,	  

appellants’	  Motion	  to	  Compel	  Deposition	  of	  Diane	  Bottema	  p.	  23-­‐26,	  Judge	  Phillips	  
made	  the	  following	  comments:	  “The	  Court:	  You	  got	  good	  common	  sense	  I	  hope.	  	  Mr.	  
Spears:	  I	  think	  so.	  	  The	  court:	  That’s	  what	  were	  counting	  on…	  Counsel,	  when	  they	  first	  
came	  here	  and	  filed	  their	  motion	  for	  summary	  judgment,	  they	  felt	  there	  wasn’t	  any	  
discovery	  that	  was	  necessary	  before	  the	  summary	  judgment	  motions	  were	  heard.	  	  I	  
know	  agree	  with	  them….	  The	  court:	  I	  was	  going	  to	  ask	  if	  you	  filed	  a	  request	  for	  
production.	  	  Mr.	  Spears:	  Yes.	  And	  I	  requested	  all	  the	  Books	  and	  Records	  of	  the	  
Association,	  which	  is	  everything.	  	  The	  Court:	  You’re	  not	  going	  to	  get	  that.	  	  Mr.	  Spears:	  	  
Well,	  I	  will	  get	  whatever	  I’m	  going	  to	  get.	  	  The	  Court:	  	  Well,	  no.	  	  They’re	  going	  to	  object	  
that	  it’s	  overly	  broad	  and	  burdensome	  and	  I’m	  going	  to	  sustain	  it…	  The	  Court:	  	  
Shakespeare	  wrote	  a	  play	  about	  this	  case	  didn’t	  he?	  I	  can’t	  remember	  whether	  it	  was	  a	  	  
	  
                                                                                                                                                                                                                                                                                                                           84.	  


                                                                                                                                                                                                                                                                                                                                       	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
“Comedy	  of	  Errors”	  or	  “Much	  Ado	  about	  Nothing.	  	  Mr.	  Spears:	  Well,	  it	  is	  much	  ado	  
about	  nothing.	  	  I	  agree	  with	  you	  there.”	  	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                                                                                                                                                                                                                                                                                           85.